bo Bo OBO OBO i i Sl

Oo Co YN HD A fH Ww WV

 

frase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1449 Page 1 of 54

 

 

 

 

 

 

 

 

 

AUG 1 9 2021
CLERK. U.S. DISTRICT COURT
SOUTHEAN DISTRICTOF CALIFORNIA
BY tf DEPUTY
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA
AMERANTH, INC., a Delaware ) Case No.: 3:20-cv-02167-BEN-BLM
corporation, )
Plaintiff, ) ORDER DENYING PLAINTIFF’S
) MOTION TO:
v.
) (1) DISMISS THE COUNTERCLAIM
SOW NOW, INC., a Delaware )  FOR(A) FAILURE TO STATE A
corp ) CLAIM AND (B) LACK OF
Defendant. ) SUBJECT MATTER
) JURISDICTION AND
CHOWNOW, INC., a Delaware )
corporation, ) (2) REMAND TO STATE COURT
) PURSUANT TO 28 U.S.C. §
Counter-claimant, ) 1447(c)
)
v.
) [ECF No. 12, 13, 15, 19, 20, 24, 28, 29,
AMERANTH, INC., a Delaware ) 30]
corporation, )
Counter-defendant. )

 

I. INTRODUCTION

Plaintiff/Counter-defendant Ameranth, Inc., a Delaware corporation (“Plaintiff” or
“Ameranth”) brings this action for breach of a patent licensing agreement against
Defendant/Counter-claimant ChowNow, Inc., a Delaware corporation (“Defendant” or
“ChowNow’”). ECF No. 1; see also ECF No. 12-1 at 6:3-4.

-l-

 

3:20-cv-02167-BEN-BLM

 
Oo ona WA UW BR WH

i) bo i) rw. bP bo iw) bo bo — _— ee — — — bt me — —_
co ~aT HR ty BP Ww NSF CO Ow HD DW HH BR WY YP YF ©

 

fase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1450 Page 2 of 54

Before the Court are the following Motions: Plaintiff's Motion to (1) Dismiss for (a)
Failure to State a Claim for Relief and (b) Lack of Subject Matter Jurisdiction and (2)
Remand to State Court, ECF No. 12 (the “Motions”). Defendant opposed both motions.
ECF No. 19. Plaintiff replied. ECF No. 24. The Motions were submitted on the papers
without oral argument pursuant to Civil Local Rule 7.1(d)(1) and Rule 78(b) of the Federal
Rules of Civil Procedure. ECF No. 25. After considering the papers submitted, supporting
documentation, and applicable law, the Court DENIES both of Plaintiff's Motions.

I. BACKGROUND

A judge in this district recently noted that this is by no means the first patent
infringement case brought by Ameranth and will undoubtedly not be the last. See, eg.,
Ameranth, Ine. v. Domino’s Pizza, Inc., No. 3:12-cv-00733-DMS-WVG, 2021 WL
409725, at *1 (S.D. Cal. Feb. 5, 2021), reconsideration denied, No. 12CV0733 DMS
(WVG), 2021 WL 1853553 (S.D. Cal. May 10, 2021) (listing forty-three (43) patent
infringement cases filed by Ameranth in the Southern District of California).! The instant
case arises from Ameranth’s ownership of several patents licensed to Defendant. See
generally ECF No. 1. Defendant eventually ceased paying royalties to Plaintiff on the basis
that, inter alia, it believed it did not practice the patents covered by the underlying license
agreement and most of those patents had been declared invalid. 7d Plaintiff contends that
Defendant’s failure to continue paying royalties constitutes a breach of the agreements

between the parties. Id.

 

1 The Court takes judicial notice of the fact that as of the date of this order, PACER
shows a total of $2 cases in which the plaintiff is Ameranth, Inc. FED. R. EVID. 201(b)
(1)-(2) (providing that at any stage of a proceeding, courts may take judicial notice of (1)
facts not subject to reasonable dispute and “generally known within the trial court's
territorial jurisdiction” and (2) adjudicative facts, which “can be accurately and readily
determined from sources whose accuracy cannot reasonably be questioned”); see
also Asdar Group v. Pillsbury, Madison & Sutro, 99 F.3d 289, 290 n.1 (9th Cir. 1996)
(taking judicial notice of court records); Langer v. Kiser, 495 F. Supp. 3d 904, 911 (S.D.
Cal. 2020) (taking judicial notice of the fact that “PACER shows a total of 1,498 cases in
which the plaintiff is named ‘Chris Langer’ throughout all courts on PACER”).

-2-

 

3:20-cv-02167-BEN-BLM

 
oO oO “SI D tA SB W HN

bo BO ee sa SE
PNRBRRBRKFSi SOB XIABDBRBONHAS

i.

 

 

Nase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1451 Page 3 of 54

A. Statement of Facts”

Plaintiff is a San Diego-based online and mobile food ordering technology and
software company that provides web and mobile data synchronization solutions as part of
its food and beverage technology systems to restaurants throughout the United States.
Complaint, ECF No. 1-2 (“Compl.”) at 3:6-9°; see also Motion to Dismiss and Remand,
ECF No. 12-1 (Mot.”) at 7:12-14. The United States Patent and Trademark Office
(“USPTO”) issued multiple utility patents to Plaintiff, including Patent Nos. 6,384,850 (the
“850 Patent”), 6,871,325 (the “325 Patent”), 6,982,733 (the “733 Patent”), 8,146,077 (the
“077 Patent”), 9,009,060 (the “060 Patent”), and 9,747,651 (the “651 Patent’)
(collectively, the Licensed Patents”). Plaintiff also has other related patent applications
pending. Mot. at 7:14-17; see also Opposition to Motion to Dismiss and Remand, ECF
No. 19 (“Oppo.”) at 7:25-28. These patents pertain to a “synchronous communications

system and method for generation of computerized menus.” Cross-Complaint, ECF No.

 

2 In its order, the Court primarily relies on facts stated in both Plaintiff's Motions as

well as Defendant’s Opposition given these appear to be facts neither party disputes. The
majority of the facts set forth are also taken from the operative pleadings Plaintiff seeks to
dismiss or disputes (e.g., Defendant’s notice of removal and Defendant’s counterclaims),
and for purposes of ruling on Plaintiffs’ Motions, the Court assumes the truth of the
allegations pled and liberally construes ail allegations in favor of the non-moving party.
Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008).
Additional facts were also taken from the relevant licensing agreements and documents
relied upon in the pleadings. See, e.g., Rosen v. Uber Techs., Inc., 164 F. Supp. 3d 1165,
1171 (N.D. Cal. 2016) (providing that “[f]or purposes of a Rule 12(b)(6) motion...the court
can [also] ‘augment’ the facts and inferences from the body of the complaint with ‘data
points gleaned from documents incorporated by reference into the complaint, matters of
public record, and facts susceptible to judicial notice’”); Pension Ben. Guar. Corp. v. White
Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir. 1993) (“Otherwise, a plaintiff with a
legally deficient claim could survive a motion to dismiss simply by failing to attach a
dispositive document on which it relied”).

3 Unless otherwise indicated, all page number references are to the ECF-generated
page number contained in the header of each ECF-filed document. All references to an
ECF-generated filing number preceded by a case number differing from the present case
refer to a filing on the docket in the case number that precedes that “ECF No.” reference.

-3-

3:20-ev-02167-BEN-BLM

 
Oo co ~s DB ww BF W NF

i) eS SO nO

 

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1452 Page 4 of 54

1-4 (“Cross-Compl.”) at 4:11-13. Plaintiff readily admits that it licenses “its patents to
dozens of companies in the hospitality industry.” Mot. at 7:17-18.

Defendant is also an online and mobile food ordering company that provides food
and beverage ordering technology systems and services to restaurants throughout the
United States, including in San Diego, California. Compl. at 3, 4. Defendant provides
its local restaurant customers with Software as a Service tools to help them grow their
business by allowing them to process an unlimited number of customer orders through their
own websites and mobile applications for a fixed monthly cost. Cross-Compl. at 3, { 2.

1. IJnitial Lawsuit

On May 18, 2012, Plaintiff sued ChowNow in the Southern District of California in
Ameranth, Inc. v. ChowNow, LLC, Case No. 3:12-cv-01201-JLS-NLS (“ChowNow I”),
alleging three counts of infringement pertaining to the 850, 325, and 077 patents, arising
out of Defendant’s alleged use of Plaintiffs three aforementioned patents. ChowNow J,
ECF No. 1; see also Mot. at 7:22-23; Oppo. at 7:19-22. This case was voluntarily dismissed
pursuant to Rule 41({a)(1) of the Federal Rules of Civil Procedure (“FRCP”), with
prejudice, due to a settlement between the parties. ChowNow J, ECF No. 8.

2. ChowNow I Settlement Resulting in Licensing Agreements

On June 22, 2012, as part of the settlement reached in ChowNow J, Plaintiff and
Defendant entered into an original licensing agreement pursuant to which Plaintiff granted
a non-exclusive license* to Defendant to certain patents owned by Plaintiff in consideration
for Defendant’s agreement to (1) mark its system with Plaintiffs patents; (2} submit

quarterly reports to Plaintiff of Defendant’s royalty producing activities within the Fields

 

4 “In a patent license, a patent owner grants to someone else permission to tread upon

the patent owner’s property rights without legal consequence.” Amelia Smith Rinehart,
The Federal Question in Patent-License Cases, 90 Ind. L.J. 659, 660 (2015) (noting that
“Tw]hen one of the parties to a patent license decides to seek remedies from the other party
for a license harm, . . . [i]n most cases, the patent owner brings her suit against the licensee
in federal court, alleging that the licensee breached the license contract and, as a result,
now infringes the patent” because “[t]he license agreement, by its very nature, implicates
patent issues”).

-4-

 

3:20-cv-02167-BEN-BLM

 
oOo co ~~ DW A BP WH WH

NM NHN NN NY Ve Re Ree Re SE SE Sl El

i.

 

 

Nase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1453 Page 5 of 54

of Use°; and (3) make royalty payments to Plaintiff.” Mot. at 8:3-7; Oppo. at 8:9-15; see
also Compl. at 3:13-17; Licensing Agreement, ECF No. 14-1 at 3, § 2.1.1. The licensing
agreement (the “Licensing Agreement”) pertained to the 850 Patent, 325 Patent, 733
Patent, and 077 Patent. ECF No. 14.

This Licensing Agreement does not preclude Plaintiff from suing Defendant for
patent infringement arising out of Defendant’s use of the Licensed Patents outside the Field
of Use or for Defendant’s discontinuation of royalty payments, which would cause the
Agreement to terminate. Other sections of the Agreement, such as Section 2.2.1, governing

Plaintiff's “Release of Claims” confirm this:

Ameranth hereby releases and forever discharges, and covenants
not to sue ChowNow ... from any and all claims, causes of action
. . . known or unknown, actual or potential, suspected or
unsuspected,. .. which Claims have been, or could have been,
made as of the Effective Date of this Agreement, or which might

 

5 The definition of “Fields of Use” is ultimately not helpful to the issues at hand, but

because it is referenced throughout both parties’ briefing as well as this order, the Court
notes that both Agreements define the term as pertaining to electronic food ordering:

“Fields of Use” shall mean use for: (a) hosting menus and
receiving and processing orders for food and beverages from
consumers, caterers, delivery services, and other third party
aggregators and food service providers, and (b) payment/gift
card processing via a wireless handheld computing device—
including any of the uses in subsections ( a)-(b) by any of the
following means: (i) online, including on its own and third party
websites, (ii) on mobile devices, including through mobile
websites and mobile applications, (iii) in call centers operated by
ChowNow or third parties, (iv) on platforms such as game
consoles, cable boxes, DVD and Blu-Ray players, web enabled
televisions, media players, and other web enabled devices, (v) on
web and social media platforms such as Linked-In, Facebook,
My Space, and Four Square, and (vi) on other synchronized
devices or platforms that may be developed in the future.

Licensing Agreement, ECF No. 14-1 at 2g, § 1.2; First Amended Agreement, ECF No. 14-
1 (“FAA”) at 2, § 1.2.
-5-

3:20-cv-02167-BEN-BLM

 
Oo fo ~s4 DA A BP W YP

‘ hm bo Bo bo bB3 es bana — — — — — — —_ —

i

—

 

 

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1454 Page 6 of 54

be made at any time in the future, that arise out of, or relate to,
directly or indirectly, the alleged infringement, prior to the
Effective Date, of the Licensed Patents by any ChowNow ...

product, device, article of manufacture, service or system used or
to be used in the Field of Use.

Licensing Agreement, ECF No. 14-1 at 3, § 2.2.1 (emphasis added). Thus, the release
only applied to infringement occurring before the Agreement within the Field of Use. See
id.; see also id. at 5, § 3.1 (providing that “[t]he Patent License grant set forth herein to
ChowNow is limited to the Fields of Use”).

On December 20, 2013, Plaintiff and Defendant entered into the First Amended
License Agreement (the “FAA”), the operative contract in dispute in this lawsuit, which
pertains to the same four Licensed Patents, contains similar terms, and provides Defendant
with non-exclusive licensing rights in exchange for Defendant’s obligation to pay certain
running royalties. Mot. at 8:8-14; Oppo. at 8:16-22; Compl. at 3:21-28. Both the Licensing
Agreement and FAA (collectively, the “Agreements”) contain a provision, Section 5.3,
stating that “[t]he Royalty Payments shall no longer be due if all claims under the Licensed
Patents are finally held invalid and/or the Licensed Patents are held to be unenforceable
(after all appeals are exhausted) prior to the due date for such Royalty Payments.”
Licensing Agreement, ECF No. 14 at 7, FAA, § 5.3; see also Compl. at 4:14-18 (quoting
same). Additionally, pursuant to Section 6.3 of the FAA, if one party “materially defaults
in the performance of any provision of this Agreement,” the non-defaulting party may
provide written notice to the defaulting party, and if the defaulting party fails to cure the
default “within sixty (60) days of provision of such notice, the Agreement will terminate.”
FAA at 8, § 6.3. Upon termination of the Agreements “for any reason, all rights granted
to ChowNow under Section 2 of this Agreement, and any responsibility of ChowNow to
make future payments to Ameranth beyond the date of termination, will immediately
terminate.” Id. at 8, § 6.4. Thus, based on these provisions, if one party, like Defendant,
breached the Agreements and failed to cure that breach within sixty days, the Agreements

terminated, “all bets were off,” and Plaintiff could sue Defendant for patent infringement.

-6-

3:20-cv-02167-BEN-BLM

 
Do on A WwW BW HY

BO BRO BRD BRD ORD eR SR S$ i LO Sl I
PNRRR BKB BPS Carianaunruneroso

—

 

Nase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1455 Page 7 of 54

3. Federal Circuit Invalidation of Three of the Licensed Patents

In 2016, the Federal Circuit (1) affirmed the PTAB’s determination that “[c]laims 1-
11 of the 850 patent, claims 1-10 of the 325 patent, and claims 1-16 of the 733 patent are
all unpatentable under § 101” and (2) reversed the PTAB’s determinations that the other
claims were patentable. Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1245 (Fed. Cir.
2016).° A few years later, in Ameranth, Inc. v. Domino's Pizza, LLC, 792 F. App’x 780,
782, 788 (Fed. Cir. 2019), cert. denied, No. 19-1351, 2020 WL 5882297 (U.S. Oct. 5,
2020), the Federal Circuit affirmed the district court’s entry of judgment that claims 1, 6-
9, 11, and 13-18 of Plaintiff's 077 Patent were “patent ineligible.” Thus, the
aforementioned claims have been adjudicated as unpatentable, and this Court is bound by
those rulings. See, e.g., Pfaff v. Wells Electronics, Inc., 5 F.3d 514, 518 (Fed. Cir. 1993)
(providing that “where a determination of the scope of patent claims was made in a prior
case, and the determination was essential to the judgement there on the issue of
infringement, there is collateral estoppel in a later case on the scope of such claims.”).
Further, the United States Supreme Court denied Plaintiff's petition for writ of certiorari
on October 5, 2020, declining to reverse the ruling of invalidity as to the 077 Patent. ECF
No. 18 at 7:18-20. Thus, the only remaining valid patents appear to be the 060 Patent and
the 651 Patents, which were not subject to either licensing agreement. See ECF No. 14 -
14-1. However, the 060 and 651 Patents “claim priority from the applications that issued
as the ’077, °733, and/or ’850 Patents.” Cross-Compl. at 7:18-21. Because these patents
claim priority from the 077, 733, and 850 Patents, they fall under the Agreements’ based
upon their plain language. However, within the past year, a court in Delaware invalidated
the 651 Patent. See, e.g., Natera, Inc. v. ArcherDX, Inc., No. CV 20-125-LPS, 2020 WL
6043929, at *7 (D. Del. Oct. 13, 2020) (finding that even after applying Ameranth’s

 

6 These adjudications on the merits bind this district with respect to the validity of the

claims adjudicated in that case. Yong v. INS, 208 F.3d 1116, 1119 n. 2 (9th Cir, 2000)
(“[O]nce a federal circuit court issues a decision, the district courts within that circuit
are bound to follow it and have no authority to await a ruling by the Supreme Court before
applying the circuit court’s decision as binding authority....”).

-7-

 

3:20-cv-02167-BEN-BLM

 
Oo coo ~7T Ww wu BB WW HNO —

wo he NY NM BR Ee S| REF SE RPE ES ORES Sl LS

 

 

Nase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1456 Page 8 of 54

proposed construction to the 651 Patent for an “information management and synchronous
communications system for use in the hospital services industry,” the claims are not
patentable), As a result, only the 060 Patent appears to remain at issue.’
4, ChowNow’s Post-Invalidation Default under the Agreements

Defendant claims that in 2018, it concluded that it finally had sufficient resources to
evaluate its alleged use of Plaintiff's Licensed Patents in the ChowNow Platform, and as a
result of this investigation, “ceased making royalty payments to [Plaintiff] after April 30,
2018—the payment due date for the first quarter of 2018.” Oppo. at 8:24-9:7.

On August 31, 2018, Plaintiff served Defendant with a written Notice of Default of

 

7 Although the Natera decision is from another district court, and as such, is not

binding precedent on this Court, the Court accepts its conclusion as to patent invalidity on
the basis of the doctrine of defensive non-mutual collateral estoppel. The doctrine of non-
mutual defensive collateral estoppel “precludes a plaintiff from contesting an issue it has
previously litigated and lost in another case against a different defendant.” Pharm. Care
Memt. Ass’n v. D.C., 522 F.3d 443, 446 (D.C. Cir. 2008) (noting that “[t]he preclusion [in
that case] is defensive because the defendant invokes the bar against the plaintiff's
claims”); see also Soverain Software LLC y. Victoria’s Secret Direct Brand Mgmt., LLC,
778 F.3d 1311, 1313, 1320 (Fed. Cir. 2015) (holding the invalidity of the asserted claims
of two patents-in-suit was established by issue preclusion), The Supreme Court has
explicitly held that the defense of issue preclusion applies to a defendant “facing a charge
of infringement of a patent that has once been declared invalid,” even though the party
asserting the defense was not a party to the action where the patent was
invalidated. Blonder-Tongue Labs., Inc. v. Univ. of Ill. Found., 402 U.S. 313, 349-50
(1971); see also Mendenhall v. Barber-Greene Co., 26 F.3d 1573, 1577 (Fed. Cir. 1994).
In order to apply issue preclusion, the Federal Circuit requires the party seeking to apply
preclusion to meet four conditions: “(1) identity of the issues in a prior proceeding; (2) the
issues were actually litigated; (3) the determination of the issues was necessary to the
resulting judgment; and, (4) the party defending against preclusion had a full and fair
opportunity to litigate the issues.” Soverain, 778 F.3d at 1315.

Here, the Court concludes that (1) the validity of the 651 Patent was litigated in the
Natera proceeding; (2) that issue was actually litigated; (3) the U.S. District Court for the
District of Delaware made a determination on the merits; and (4) the party defending
against preclusion, which in this case, would be Plaintiff, had a full and fair opportunity to
litigate the issues in that court. Thus, any attempt to dispute the invalidity of the 651 Patent

is barred by issue preclusion, or more specifically, the doctrine of defensive non-mutual
collateral estoppel.

-8-

3:20-cv-02167-BEN-BLM

 
Oo wo YD DB TA SP WS KH

BK ei ee eS i SF ESE

 

pase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1457 Page 9 of 54

License Agreement for Failure to Pay Royalties. Compl. at 6:4-5. On September 28, 2018,
Plaintiff's legal counsel sent another letter to Defendant demanding that the parties engage
in mediation by no later than November of 2018, as required by section 9.2.2 of the FAA.
Compl. at 6:15-17.

On October 11, 2018, Defendant’s legal counsel sent Plaintiff a responsive letter.
Id. at 6:19-20. Subsequently, on November 1, 2018, representatives for both Ameranth
and ChowNow met but were unable to resolve their dispute. /d. at 7:9-11.

The 077, 733, 325, and 850 Patents expired on September 21, 2019. Cross-Compl.
at 8:27-28. As Plaintiff notes, “[u]Jnder section 6.1, the license agreements remain in effect
until all of the Licensed Patents expire, unless otherwise terminated earlier.”? Mot. at 9:13-
14. Plaintiff admits that the remaining 060 Patent “is a continuation in part of the ‘077
Patent, which is one of the patents specifically identified in section 1.3 of the License
Agreement,” and “[t]hus, the ‘060 patent is one of the Licensed Patents under the License
Agreement” even though the other patents specifically mentioned in the FAA are no longer
valid (either due to judicial declaration or expiration). Mot. at 9:25-28. Further, the 060
Patent issued on April 24, 2015, before the expiration of the patents preceding it. See also
Mot. at 15:25-28 (stating that “[i]t is undisputed that, as of the filing date of the Complaint,
Ameranth holds patents and patent claims that have not been found invalid or
unenforceable, including but not limited to all claims of the ‘060 patent.”).

B. Procedural History

On October 1, 2020, Plaintiff filed suit against Defendant in the San Diego Superior
Court, Ameranth, Inc. v. ChowNow, Inc., San Diego Superior Court Case No. 37-2020-
00034944-CU-BC-CTL, alleging causes of action for (1) breach of written contract; (2)
declaratory relief and (3) unjust enrichment, while also seeking damages, declaratory

relief, and costs. Compl. at 1-12. The declaratory relief sought to require Defendant to

 

8 So long as any single patent under a licensing agreement remains valid, the licensee

must continue paying royalties until all covered patents have been held invalid or expire.
Brulotte v. Thys Co., 379 U.S. 29, 29 (1964).

-9.

 

3:20-cv-02167-BEN-BLM

 
0 oN OA UW & WHY YE

BR Bo BO BDO RD ORDO Oe RE RP RR RS a

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1458 Page 10 of 54

provide quarterly reports and pay Plaintiff royalty payments through October 1, 2020,’
which Plaintiff alleges were required under the FAA. Compl. at 11:1-7.

On November 4, 2020, Defendant timely filed a General Denial and Statement of
Affirmative Defenses in the state court action, asserting affirmative defenses pertaining to
Defendant’s non-infringement of the Licensed Patents, the invalidity of the Licensed
Patents, patent misuse, and preemption by federal law. Answer, ECF No. 1-3 (“Ans.”’),
That same day, Defendant also filed a cross-complaint, seeking declaratory judgments
pursuant to 28 U.S.C. § 2201, pleading five causes of action for a declaration of non-
infringement of the 077, 060, and 651 Patents as well as a declaration of invalidity of the
077 and 060 Patents. Cross-Compl. at 1-31. Also on November 4, 2020, after filing its
General Denial and Cross-Complaint in the San Diego Superior Court, Defendant filed a
Notice of Removal, asserting that the federal court “has original jurisdiction under 28
U.S.C. §§ 1331 and 1338,” and that removal is proper “pursuant to 28 U.S.C. §§ 1441 (a),
1446, and 1454.” ECF No. 1 at 4:11-13.

On November 19, 2020, Plaintiff timely filed the instant Motions. See Mot. On
December 7, 2020, Defendant opposed. See Oppo. On December 11, 2020, Plaintiff filed
its reply. Reply, ECF No. 24 (“Reply”).

On December 7, 2020, Defendant filed amended counterclaims, containing the same
claims for relief as its cross-complaint filed in the superior court while adding eight
additional claims for relief for (1) declaration of invalidity as to the 651 Patent; (2)
unenforceability of the 077 Patent; (3) declaration of unenforceability of the 060 Patent;
(4) declaration of unenforceability of the 651 Patent; (5) bad faith enforcement of patents,
15 U.S.C. § 2; (6) bad faith enforcement of patents through a pattern of sham litigation, 15
U.S.C. § 2; (7) violation of California’s Unfair Competition Law, Cal. Bus. & Prof. Code

 

7 This date is significant as Defendant contends that Plaintiff is waiving its right to

future potential royalties because “Ameranth is well aware that its final patent, the ‘060
Patent, is invalid, and it does not want to put the validity of this last patent at issue in federal

court, where the other five patents in the family were previously invalidated.” Oppo. at
10:11-15.

-10-

 

 

3:20-cv-02167-BEN-BLM

 
oO Oo ~s DH UA BP WY Ne

wy HN VY YY YP NY Oe Be RB Be Se Ee SEO Sl lL
Be SoaaR OPS SF CMorRaAAKRKHNHe So

 

 

chse 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1459 Page 11 of 54

§ 17200; and (8) unjust enrichment. ECF No. 18.

On February 16, 2021, Defendant filed a Notice of Supplemental Authority in
Support of Plaintiffs Motion. ECF No. 28. On June 24, 2021, Defendant provided another
Notice Supplemental Authority. ECF No. 29. On June 25, 2021, Plaintiff filed an
Objection to Defendant’s second Notice of Supplemental Authority. ECF No. 30.

Hr, LEGAL STANDARD
A. Motion to Dismiss
1. Lack of Subject Matter Jurisdiction (FRCP 12(b)(1))

FRCP 12(b)(1) allows a defendant to seek dismissal of a claim or lawsuit by
asserting the defense of lack of subject matter jurisdiction. FED. R. CIv. P. 12(b)¢1). In
patent cases, Federal Circuit precedent governs the determination of whether the court
possesses subject matter jurisdiction. See Minnesota Mining & Mfg. Co. v. Norton Co.,
929 F.2d 670, 672 (Fed. Cir. 1991); see also 3M Co. v. Avery Dennison Corp., 673 F.3d
1372, 1377 (Fed. Cir. 2012) (“Whether an actual case or controversy exists so that a district
court may entertain an action for a declaratory judgment of non-infringement and/or
invalidity is governed by Federal Circuit law.”).

Federal courts: are courts of limited jurisdiction; however, district courts possess
“original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of
the United States.” 28 U.S.C. § 1331. Consequently, district courts are presumed to lack
jurisdiction unless the Constitution or a statute expressly provides otherwise, Stock West,
Ine, v. Confederated Tribes, 873 F.2d 1221, 1225 (9th Cir. 1989). Article III of the United
States Constitution limits the subject matter jurisdiction of federal courts to (1) legal and
equitable cases “arising under this Constitution, the Laws of the United States, and Treaties
made” and (2) controversies, inter alia, to which the United States is a party, between two
or more states, and citizens of different states. U.S. CONST. ART, III, § 2. The “case or
controversy” requirement of Article III requires courts to find that a case presents a
“justiciable” controversy by determining that (1) the plaintiff has demonstrated standing,
“including ‘an injury that is concrete, particularized, and imminent rather than conjectural

-l1-

3:20-cy-02167-BEN-BLM

 
oOo Oo SN DH WU FF WW HF

NM BO HN NO SR Se ROR Se Res

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1460 Page 12 of 54

or hypothetical,’” and (2) the case is “ripe,” or in order words, “not dependent on
‘contingent future events that may not occur as anticipated, or indeed may not occur at
all.’” Trump v. New York, ---S.Ct.---, No. 20-366, 2020 WL 7408998, at *2 (U.S. Dec. 18,
2020); see also Medimmune, Inc. v. Genentech, Inc., 549 U.S. 118, 128 n.8 (2007) (noting
that standing and ripeness become the same question when a licensee seeks a declaration
of invalidity). An appropriate action for declaratory relief qualifies as a case or controversy
within Article II]. Med/immune, 549 U.S. at 118, 128.

As to the requirement that a case arises under a law of the United States, generally,
federal subject matter jurisdiction exists due to statutory authorization resulting from the
presence of a federal question, see 28 U.S.C. § 1331, or complete diversity between the
parties, see 28 U.S.C. § 1332.'° Additionally, in 2011, Congress enacted the Leahy-Smith
American Invents Act (the “AIA”), which amended 28 U.S.C. sections 1338 (“Section
1338”) and 1295(a)(1) as well as added section 1454 (“Section 1454’) to provide federal
courts “with a broader range of. . . jurisdiction over claims arising under the patent laws
even when asserted in counterclaims.” Vermont v. MPHJ Technology Instruments, LLC,
803 F.3d 635, 643-44 (Fed. Cir. 2015). As amended, Section 1338 vests district courts
with “original jurisdiction of any civil action” that (1) arises “under any Act of Congress
relating to patents, plant variety protection, copyrights and trademarks” or (2) asserts “a
claim of unfair competition when joined with a substantial and related claim under the...
patent... or trademark laws.” 28 U.S.C. § 1338(a)-(b). Section 1454, in turn, provides
for removal of patent cases to federal court by providing that “[a] civil action in which any
party asserts a claim for relief arising under any Act of Congress relating to patents .. .
may be removed to the district court of the United States for the district and division
embracing the place where the action is pending .... in accordance with section 1446.”

28 U.S.C. § 1454(a)-(b). Further, Section 1338(a) even goes so far as to prohibit states

 

10 Because both parties to this case are Delaware corporations, no diversity of

citizenship exists sufficient to create diversity jurisdiction. See 28 U.S.C. § 1332; see also
Hertz Corp. v. Friend, 339 U.S. 77, 92-93 (2010).

-12-

 

 

3:20-cy-02167-BEN-BLM

 
Oo oOo ~DT DA vA BB WwW NHN

BS bo BO BD BRD BRD BRD ORDO eR
Dp aU AAP OH FPF SF CHa AAA REHWNHeE CO

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1461 Page 13 of 54

courts from handling patent cases by providing: “No State court shall have jurisdiction over
any claim for relief arising under any Act of Congress relating to patents...” -

If a court determines at any time it lacks subject matter-jurisdiction under Article II
or a federal statute, it “must dismiss the action.” FED. R. Civ. P. 12(h)(3). “Dismissal for
lack of subject matter jurisdiction is appropriate if the complaint, considered in its entirety,
on its face fails to allege facts sufficient to establish subject matter jurisdiction.” Jn re
Dynamic Random Access Memory (DRAM) Antitrust Litig., 546 F.3d 981, 984-85 (9th Cir.
2008). The party seeking to establish federal jurisdiction bears the burden of establishing
it. McNutt v. Gen. Motors Acceptance Corp. of Indiana, 298 U.S. 178, 189 (1936).

2. Failure to State a Claim (FRCP 12(6)(6))

Under FRCP 12(b)(6), a complaint must be dismissed when a plaintiff's allegations
fail to set forth a set of facts which, if true, would entitle the complainant to relief. Bel/
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 679
(2009) (holding that a claim must be facially plausible to survive a motion to dismiss). The
pleadings must raise the right to relief beyond the speculative level; a plaintiff must provide
“more than labels and conclusions, and a formulaic recitation of the elements of a cause of
action will not do.” Twombly, 550 U.S. at 555 (citing Papasan v. Allain, 478 U.S. 265,
286 (1986)). On a motion to dismiss, a court accepts as true a plaintiff's well-pleaded
factual allegations and construes all factual inferences in the light most favorable to the
plaintiff. See Manzarek v, St. Paul Fire & Marine Ins, Co., 519 F.3d 1025, 1031 (9th Cir.
2008). However, a court is not required to accept as true legal conclusions couched as
factual allegations. /gbal, 556 U.S. at 678.

In evaluating a Rule 12(b)(6) motion, review is ordinarily limited to the contents of
the complaint and material properly submitted with it. Van Buskirk v. Cable News
Network, Inc., 284 F.3d 977, 980 (9th Cir. 2002); Hal Roach Studios, Inc, v. Richard Feiner
& Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990). However, under the incorporation
by reference doctrine, the court may also consider documents “whose contents are alleged

in a complaint and whose authenticity no party questions, but which are not physically

-|3-

 

 

3:20-cy-02167-BEN-BLM

 
Oo co ~JY WwW A B&B WH HN

BO

 

 

 

se 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1462 Page 14 of 54

attached to the pleading” without converting a motion to dismiss to a motion for summary
judgment. Branch v. Tunnell, 14 F.3d 449, 454 (9th Cir. 1994), overruled on other grounds
by Galbraith y. Cnty. of Santa Clara, 307 F.3d 1119, 1121 (9th Cir. 2002). The court may
treat such a document as “part of the complaint, and thus may assume that its contents are
true for purposes of a motion to dismiss under Rule 12(b)(6).” United States v. Ritchie,
342 F.3d 903, 908 (9th Cir. 2003). “Plaintiffs may plead themselves out of court by
attaching exhibits inconsistent with their claims because the court may disregard
contradictory allegations.” Phillips & Stevenson, California Practice Guide: Federal Civil
Procedure Before Trial § 9:212a (The Rutter Group April 2020); Johnson v. Fed. Home
Loan Mortg. Corp., 793 F.3d 1005, 1007-08 (th Cir. 2015) (noting that courts “need not
accept as true allegations contradicting documents that are referenced in the complaint”).
Courts may also consider any statements made in a pleading or motion, including
concessions made in plaintiff's response to the motion to dismiss as well as in response to
any other pleading or motion. FED. R. Civ. P. 10(c).

B. Motion to Remand

A motion to remand challenges the propriety of an action’s removal to federal court.
28 U.S.C. § 1447. A motion to remand is “the functional equivalent of a defendant’s
motion to dismiss for lack of subject-matter jurisdiction” under FRCP 12(b)(1). See Leite
v. Crane Co., 749 F.3d 1117, 1122 (9th Cir. 2014). “Like plaintiffs pleading subject-matter
jurisdiction under Rule 8{a)(1), a defendant seeking to remove an action may not offer
mere legal conclusions; it must allege the underlying facts supporting each of the
requirements for removal jurisdiction.” Leite, 749 F.3d at 1122.

“Except as otherwise expressly provided by Act of Congress,” where a plaintiff files
in state.court a civil action over which the district courts of the United States have original
jurisdiction, the defendant may remove that case “to the district court of the United States
for the district and division embracing the place where such action is pending.” 28 U.S.C.
§ 1441(a). However, removing a case does not deprive another party “of his right to move
to remand the case.” 28 U.S.C. § 1448. Courts strictly construe the removal statute against

-{4.

3:20-cy-02167-BEN-BLM

 
Oo Oo ~JT DH HA SF WwW WP FF

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

hse 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1463 Page 15 of 54

removal jurisdiction, and the defendant always has the burden of establishing that removal
is proper. Provincial Gov’t of Marinduque v. Placer Dome, Inc., 582 F.3d 1083, 1087 (9th
Cir. 2009); Luther v. Countrywide Home Loans Servicing, LP, 533 F.3d 1031, 1034 (9th
Cir. 2008).

Where a party bases removal solely on Section 1454, the district (1) must “remand
all claims that are neither a basis for removal under subsection (a) nor within the original
or supplemental jurisdiction of the district court under any Act of Congress,” and “may,
under the circumstances specified in section 1367(c), remand any claims within the
supplemental jurisdiction of the district court under section 1367.” 28 U.S.C. § 1454(d)
(emphasis added). District courts may decline to exercise supplemental jurisdiction over
related claims where (1) the related “claim raises a novel or complex issue of State law,”
(2) “the claim substantially predominates over the claim or claims over which the district
court has original jurisdiction,” (3) “the district court has dismissed all claims over which
it has original jurisdiction,” or (4) “in exceptional circumstances, there are other
compelling reasons for declining jurisdiction.” 28 U.S.C. § 1367(c). “The decision to
retain jurisdiction over state law claims is within the district court’s discretion, weighing
factors such as economy, convenience, fairness, and comity.” Brady v. Brown, 51 F.3d
810, 816 (9th Cir. 1995). Further, district courts do not need to “articulate why the
circumstances of [the] case are exceptional” to dismiss state-law claims pursuant to 28
U.S.C. section 1367(c)(1)-(3). See San Pedro Hotel Co., Inc. v. City of L.A., 159 F.3d 470,
478-79 (9th Cir. 1998)).

IV. DISCUSSION

Federal “subject matter jurisdiction in patent cases is, surprisingly, one of the
thorniest issues in all of civil procedure.” Paul R. Gugliuzza, Rising Confusion About
"Arising Under" Jurisdiction in Patent Cases, 69 Emory L.J. 459, 461 (2019), With respect
to Plaintiffs complaint, Plaintiff could either (1) file a breach of contract claim for
Defendant’s failure to meet its royalty obligations (as it did in the San Diego Superior

Court) or (2) sue for patent infringement because Defendant’s breach of the licensing

-15-

 

 

3:20-cy-02167-BEN-BLM

 
Co OF SD A HR WY Ye

BORD OR ee eae

 

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1464 Page 16 of 54

agreement allowed Plaintiff to terminate the Agreements and pursue infringement. See
FAA, ECF No. 14-1 at 8, §§ 6.3-6.4. In the former, there would be no federal question in
the well-pleaded complaint,'! only in Defendant’s answer, which would raise defenses of
patent invalidity and non-infringement. However, affirmative defenses do not create
federal question jurisdiction. Akiachak Native Cmty. v. United States DOT, 827 F.3d 100,
107 (D.C. Cir. 2016). In the latter, federal question appears in the well-pleaded complaint
under 28 U.S.C. § 1338, which grants federal jurisdiction over “any civil action relating to
patents.” In this case, however, Defendant did not just plead invalidity and non-
infringement as an affirmative defense, it also filed counterclaims, which the Court
analyzes as if they were their own complaint. See FED. R. Civ. P. 8. In those counterclaims,
Defendant seeks to invalidate the Licensed Patents, which raises a federal question under
the AJA.

In its Motions, Plaintiff asks the Court to dismiss Defendant’s counterclaims seeking
declaratory judgments of patent non-infringement and invalidity pursuant to FRCP
12(b)(1) and 12(b)(6) on the grounds that they fail to state a claim for relief. Mot. at 2:7-
18. Plaintiff asks the Court to (1) dismiss Defendant’s counterclaims for failure to state a
claim for relief because Defendant cannot infringe patents that it has a license to use, so it
is not plausible that Defendant could infringe on the Licensed Patents; (2) dismiss
Defendant’s counterclaims for lack of subject matter jurisdiction because the counterclaims
seek a declaration of patent non-infringement (claims for relief 1 through 3) and patent
invalidity (claims for relief 4 through 6), but Defendant lacks standing to pursue such
claims, resulting in the absence of a justiciable case or controversy; and (3) remand the
case to the San Diego Superior Court pursuant to 28 U.S.C. § 1447(c) due to the lack of
federal subject matter jurisdiction. Jd. at 2:7-18.

Defendant opposes by arguing that infringement is not the issue in this case, rather

 

uM The well-pleaded complaint rule makes the plaintiff the master of his or her

complaint by allowing the plaintiff to avoid federal jurisdiction by exclusively relying on
state law. See Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).

-16-

 

3:20-cv-02167-BEN-BLM

 
Oo OF ~I DH WT BP WY HF Fe

BJ pO BD BRD ORDO RR RE REF EES SS saS$§

bse 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1465 Page 17 of 54

invalidity is, and if the patents are invalid, Defendant does not owe royalties, meaning that
patent law is a central issue to the resolution of Plaintiff's claims for owed royalties. See
generally Oppo. at 6:2-16. Defendant also notes that its filing of Amended counterclaims
mooted Plaintiff's Motion to Dismiss. /d. at 6:24-28. Plaintiff replies by reiterating that
(1) because Defendant’s counterclaims present no “forward looking controversy” due to
Plaintiff's covenant not to sue for royalties after the date it filed suit, there is no justiciable
controversy; (2) Defendant’s Amended Counterclaims should not be considered for
purposes of determining this motion to remand; (3) Plaintiff's Complaint does not raise
issues of federal law; (4) that Medimmune, Inc. v. Genentech, Inc., 549 U.S. 118 (2007)
did not abrogate the Super Sack “covenant not to sue” doctrine or eliminate the Lear test;
(5) Defendant’s Counterclaims do not create a basis for federal jurisdiction because in
reality, the counterclaims are affirmative defenses, and federal jurisdiction may not be
created from defenses; and (6) the Splick-It decision is distinguishable because it “did not
involve a covenant not to sue for contractual or infringement liability.” See Reply at 5-14.

First, the Court considers Plaintiff's Motion to Remand the Case because if the Court
lacks jurisdiction, it also lacks the authority to decide the motions to dismiss. See, e.g.,
FR. ex rel, Reuter v. Medtronic, Inc., 996 F. Supp. 2d 671, 675 n.2 (S.D. Ohio 2014)
(noting that the plaintiff's “motion to remand must be resolved before the motion to
dismiss, because if remand is appropriate, then the state court should decide the motion to
dismiss”). However, because a motion to remand challenges the propriety of an action’s
removal to federal court, 28 U.S.C. § 1447, the frame of reference when ruling on it is the
four corners of the operative pleadings at the time of removal, see Gracier v. Edwards
Dental Supply Co., 86 F. Supp. 956, 957-58 (N.D. Cal. 1949) (citing 28 U.S.C. § 1447(c);
St. Paul Mercury Indemnity Co. v. Red Cab Co., 308 U.S. 283 (1939)). In this case, that
frame of reference would be the original complaint and original counterclaims but not the
amended counterclaims. Although the issue is complex, the Court finds that a basis for
federal question jurisdiction exists, making remand improper.

Next, the Court considers Plaintiff's Motion to Dismiss for Lack of Subject Matter

-17-

 

 

3:20-cv-02167-BEN-BLM

 
Oo Oo SD th BP WY Ne

mM bo bo Be BRD BD ORO OR OOO RE SE ee
mP RDeRoar ORES CHO RWAAKREBHRKeR SO

 

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1466 Page 18 of 54

Jurisdiction. However, the Court finds that Defendant’s Amended Complaint mooted that
motion. Thus, the Court DENIES that motion as well.

A. Plaintiff's Motion to Remand

A motion to remand may be brought due either to (1) lack of subject matter
jurisdiction or (2) any defect in the removal procedure. See 28 U.S.C. § 1447(c). Plaintiff
does not appear to take issue with the manner in which Defendant removed the action. As
such, it appears Plaintiff's grounds for remand arise solely due to an alleged lack of subject
matter jurisdiction. Plaintiff challenges the propriety of Defendant’s removal by arguing
that (1) Plaintiff's underlying complaint does not give rise to claims making removal
appropriate; (2) affirmative defenses fail to create a basis for removal as a matter of law;
and (3) Plaintiff's counterclaims fail to provide a basis for removal due to Plaintiff's
covenant not to sue for future royalties, which defeats creation of the live case or
controversy required for the Court to assert Article IIT jurisdiction. See generally Mot.

Defendant responds that the Court should deny Plaintiffs Motion to Remand
because it properly removed this case given (1) both its non-infringement and invalidity
counterclaims (which are not mooted by Plaintiffs limited covenant not to sue) and
Plaintiff's originally asserted claims arise under the federal patent laws; (2) claims arising
under the patent laws must be brought in a federal court; and (3) even if this Court found
that some of Plaintiffs claims do not arise under federal patent law, it would still have
supplemental jurisdiction over those claims because Plaintiff's claims “are so related” to
Defendant’s cross-claims “that they form part of the same case or controversy.” Oppo.
at 12:16-13:2 (citing 28 U.S.C. § 1367(a)); see also Bahrampour v. Lampert, 356 F.3d
969, 978 (9th Cir. 2004) (“A state law claim is part of the same case or controversy when
it shares a common nucleus of operative fact with the federal claims and the state and
federal claims would normally be tried together.”) (internal quotation marks omitted),

Both parties to this case have filed claims seeking declaratory relief. An appropriate
action for declaratory relief qualifies as a case or controversy within Article III.

MedIimmune, 549 U.S. at 128. Further, Section 1338 vests district courts with “original

-18-

 

3:20-cv-02167-BEN-BLM

 
Oo fo ~J DW A BP W WH

NRE S| RF SES ESE Re ES

 

ASe 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1467 Page 19 of 54

jurisdiction of any civil action” that arises “under any Act of Congress relating to patents.”
28 U.S.C. § 1338(a)-(b). Section 1454 also provides federal courts “with a broader range
of . . . jurisdiction over claims arising under the patent laws even when asserted in
counterclaims.” Vermont, 803 F.3d at 643-44. Thus, the Court finds the issue of whether
Plaintiff’s complaint raises federal question jurisdiction does not settle the question
because if Defendant’s counterclaims give rise to jurisdiction, removal was still proper.
1, Whether Plaintiff's Complaint Gives Rise to Federal Jurisdiction

Plaintiff argues that Defendant’s basis for removal was incorrect: Defendant
removed on the basis that it is necessary to an adjudication of Plaintiff's complaint for
breach of the of the Agreements is a determination of patent infringement and patent
invalidity. Mot, at 13:9-12. However, Plaintiff contends that while the issue of patent
validity might be relevant to whether Defendant would owe royalties in the future, “such
potential future invalidations do not affect ChowNow’s liability for royalty fees owed for
period [sic] prior to any such final adjudications of invalidity.” Jd. at 15:20-23. Thus,
according to Plaintiff, “because the causes of action of Ameranth’s complaint are expressly
limited to the time before October 1, 2020, and because Ameranth has covenanted not to
sue for royalties that might otherwise be owed for period [sic] of time after October 1,
2020, the question of the determination of validity of the Ameranth patents is wholly
irrelevant to Ameranth’s state law claims, and provides no basis for federal subject matter
jurisdiction.” Jd. at 15:24-16:5. In sum, Plaintiff's position is that its (1) “complaint
expressly alleges that the parties’ rights and obligations under the license agreement are
not dependent on the issue of whether ChowNow’s product practices the elements of the
claims of Ameranth’s patents,”; (2) the Agreements base Defendant’s obligation to pay
royalties on whether its activities fall within the Fields of Use rather than on whether
Defendant practices the claimed inventions; and (3) as a result, Plaintiff's state law claims
do not necessitate determination of federal issues of patent infringement or validity. Jd.
16:26-17:7 (citing Compl. at § 8).

Plaintiffs first argument asserts that the Agreements base Defendant’s “obligation

-19-

 

3:20-cv-02167-BEN-BLM

 
Oo SF sa DN A FB WwW NH

[oe OE OE ee ee ee

 

ASe 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1468 Page 20 of 54

to pay royalties on ChowNow’s product deployments and commercial activities within the
fields of use, and not on whether ChowNow practices the claimed inventions.” Mot. at
17:2-5. Thus, Ameranth contends that “adjudication of [its] state law claims does not
necessitate determination of federal issues of patent infringement or validity, and there is
no basis to remove this action to federal court on any such ground.” Jd. at 17:5-7.
Defendant responds that Plaintiffs “strained interpretation of the Amended License
Agreement it both wrote and recharacterized in its Complaint is irrelevant at this stage of
the litigation because disputes over the merits of a case, particularly contract interpretation,
are not relevant to a court’s jurisdictional determination.” Oppo. at 20:13-21:2 (citing
Powertech Tech. Inc. v. Tessera, Inc., 660 F.3d 1301, 1310 (Fed. Cir. 2011) (holding “that
the dispute between PTI and Tessera—as to whether the license agreement requires royalty
payments to be tied to valid patent coverage—is sufficient to support declaratory judgment
jurisdiction,” while “leav[ing] the merits-based arguments to the district court to consider
on remand”); see also Medilmmune, 549 U.S. at 135-36 (“[E]ven if respondents were
correct that the licensing agreement . . . precludes this suit, the consequence would be that
respondents win this case on the merits—not that the very genuine contract dispute
disappears, so that Article III jurisdiction is somehow defeated.’’)). According to
Defendant, under MedIlmmune and Powertech, federal jurisdiction is present for this case.
As a jurisdictional cross-check, the Court may consider the plain language of the
Agreements. Where a court does not rely on the interpretation of a contract but rather looks
at the plain language of the agreements the parties provide (in a manner similar to the
review the Supreme Court performed in Med/mmune), it may look to such language in
ruling on a motion to dismiss. /ad. (citing Medimmune, 549 U.S. at 121 (citing to language
of a licensing agreement in a case reviewing a motion to dismiss)). Thus, the Court finds
it proper to look to the language of the Agreements, which neither party seems to dispute.
The Agreements, state that “[d]uring the term of this Agreement, and subject to full
and timely payment of all amounts due to Ameranth[,] ... Ameranth hereby grants to

ChowNow a non-exclusive, non-transferable ... worldwide license... under the Licensed

-2(0-

 

3:20-cv-02167-BEN-BLM

 
Oo man nD A FB WwW WY

NM BOO BD BD ODD OO RS —IEE—— EE ea

 

 

 

se 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1469 Page 21 of 54

Patents within the Field of Use.” FAA at 3, § 2.1.1. In other words, Defendant only owes
royalties for practicing Plaintiff's Licensed Patents within the Fields of Use, but if
Defendant performs activities within the Fields of Use without implicating Plaintiff's
Licensed Patents, Defendant would owe no royalties. This reading is bolstered by Section
5.2 of the FAA, which states that Defendant is only obligated “to pay [Plaintiff] a running
royalty . . . for the Patent License [under the Licensed Patents within the Field of Use]
granted in [Section] 2.1 [discussed below] for all activities falling within the Fields of Use.”
FAA at 6, § 5.2. Defendant points out that “[b]y its own language, Section 5.2 is intended
to be read in conjunction with Section 2.1.1, which clarifies that [Plaintiff] granted
[Defendant] a Patent License ‘under the Licensed Patents within the Field [sic] of Use.’”
Oppo. at 18:28-19:3 (citing FAA at 6, at § 2.1.1). Thus, Defendant argues that Plaintiffs
“own claims arise under federal patent laws” because 28 U.S.C. § 1338(a) makes clear that
federal district courts have original jurisdiction of “any civil action arising under any Act
of Congress relating to patents.” Id, at 18:3-6.

As outlined below, the Court agrees that royalty obligations are contingent upon
Defendant practicing the Licensed Patents within the designated Field of Use, which would
require the Court to interpret the Licensed Patents as well as whether Defendant performs
activities falling within the scope of their claims. A case qualifies as arising under federal
law where (1) federal law creates the cause of action or (2) in a “special and small category
of cases,” arising under jurisdiction still lies. Vermont, 803 F.3d at 645 (quoting Gunn v.
Minton, 568 U.S. 251, 258 (2013)). As to the latter category, which applies to this case,
courts find “federal jurisdiction over a state law claim” if, after applying the Gunn test, “a
federal issue is: (1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable
of resolution in federal court without disrupting the federal-state balance approved by
Congress.” AntennaSys, Inc. v. AOYR Techs., Inc., 976 F.3d 1374, 1381 (Fed. Cir, 2020),

Many courts, including the Federal Circuit Court of Appeals, have applied the Gunn
test to determine that a breach of contract claim brought in state court arises under federal
law where the case depends on a finding the defendant infringed on the plaintiff's patents.

-2-

3:20-cv-02167-BEN-BLM

 
OD fo ~4 DW tara BSB WwW NO

mM Ww WY YB HP eRe RB Re Be Be ee SEO eS ll
ey Seaeuwrebe Beer sép eCariannerR BNF SO

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1470 Page 22 of 54

See, e.g., Jang v. Boston Sci. Corp., 767 F.3d 1334, 1336-38 (Fed. Cir. 2014) (finding, after
applying the Gunn test, that federal subject matter jurisdiction existed where “[a]lthough
this case arises from a [state law breach of contract] claim [for royalties under a patent
license], rather than directly as a patent infringement claim, [plaintiffs] right to relief...
depends on an issue of federal patent law—whether the [products] sold by [defendants]
would have infringed [plaintiff's patents]”) (internal quotation marks omitted); Levi
Strauss & Co. v. Aqua Dynamics Sys., No. 15-cv-04718-WHO, 2016 U.S. Dist. LEXIS
46738, at *13-14 (N.D. Cal. Apr. 6, 2016) (noting that by applying the Gunn test, “courts
have repeatedly held that a state-law-based breach of contract claim arises under federal
law where it depends on a finding that the defendant has infringed the plaintiffs patents”).

Defendant argues that this case meets all four factors of the Gunn test for the “special
and small category of cases,” but that only the first factor is in dispute. Oppo. at 18:19-22.
Defendant also contends that contrary to Plaintiffs arguments, Plaintiff's claims
“necessarily raise” issues of whether Ameranth’s patents are valid, and if they are, whether
Defendant’s platform infringes the Patents-in-Suit. /d. at 18:22-24. Plaintiff, on the other
hand, relies on the case of In re Oximetrix, Inc., 748 F.2d 637 (Fed. Cir. 1984) as support
for why the Court should remand this case. Reply at 6:25-7:21. In Oximetrix, the Federal
Circuit denied the defendant-licensee’s petition for a writ of mandamus seeking an order
requiring the district court to vacate its order remanding a case filed by the licensor for
breach of contract under a licensing agreement requiring royalty payments. 748 F.2d at
640. The breach of contract action was removed to the federal court after trial but prior to
the issuance of a statement of decision; however, the district court later granted the
plaintiffs motion to remand finding that federal courts do “not have ‘exclusive jurisdiction
over patent claims’ that may arises in a state court action” under the version of Section
1338 at that time. fd at 641-42. However, not only is Oximetrix distinguishable in that
the defendant based its arguments for federal jurisdiction on affirmative defenses rather
than counterclaims, but Plaintiff also fails to address the fact that this case preceded the

2011 amendments to the AJA, which expanded federal court jurisdiction over patent cases.

-23-

 

 

3:20-cv-02167-BEN-BLM

 
Oo oN DH UW B&B WwW WH

BBO BRO OR OR a

 

 

 

se 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1471 Page 23 of 54

See, e.g., Vermont, 803 F.3d at 643-44 (noting that these changes “were intended to provide
federal courts ... with a broader range of jurisdiction; that is, with jurisdiction over claims
arising under the patent laws even when asserted in counterclaims, rather than in an original
complaint”). Based on the 2011 amendments, any authority remanding a case prior to 2011
has questionable application to the case at hand.

More importantly, Plaintiff failed to direct the Court to authority directly criticizing
Oximetrix. For example, in Additive Controls & Measurement Sys., Inc. v. Flowdata, Inc.,
986 F.2d 476, 479 (Fed. Cir. 1993), the Federal Circuit cited to Oximetrix as a prior opinion
denying federal jurisdiction but also noted that Oximetrix did not involve “a cause of action
in which plaintiffs right to relief depended upon resolution of a substantial question of
patent law.” Thus, the Additive Controls court held that the district court correctly
determined that the plaintiff's business disparagement claim arose under federal patent law
because the plaintiff's right to relief depended upon the resolution of a substantial patent
law question. Jd. This was because the allegedly disparaging statement was that the
plaintiff infringed on the patent-in-suit; however, in order to prove the disparagement case,
the plaintiff must provide it did not infringe the patent. /d at 478. Asa result, the plaintiff's
right to relief necessarily depended “upon resolution of a substantial question of patent law,
in that proof relating to infringement is a necessary element of Alcon’s business
disparagement claim.” /d. Similarly, in this case, whether Defendant owes Plaintiff
royalties for using Plaintiff's patents necessarily depends upon resolution of a substantial
question of patent law in that proof relating to patent validity and infringement are
necessary elements of Plaintiff's claim for breach of contract: If the Licensed Patents are
not valid, Defendant does not owe royalties after the date it provide Lear notice (described
below). If the Defendant does not practice the Licensed Patents, it neither infringes nor
owes royalties. Thus, this case is inapposite from the authority relied on by Plaintiff in its

Motions to argue its complaint does not raise federal question jurisdiction."

 

12 The majority of the non-binding cases Plaintiff cites involved licensing agreements

-23-

3:20-cy-02167-BEN-BLM

 
N wp VN BH RF Re Se HS HP FOO ESE Se

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1472 Page 24 of 54

 

Oo co ~JI Hw A SF W NH

 

 

This Court finds Plaintiff's Complaint implicates federal question jurisdiction. As

described below, federal jurisdiction also exists to adjudicate Defendant’s counterclaims.

2. Whether Defendant’s Affirmative Defenses _and_Counterclaims
Provide a Basis for Federal Subject-Matter Jurisdiction

Plaintiff argues that Defendant’s second asserted basis for removal (e.g.,
Defendant’s own affirmative defenses and cross-complaints) are not a “claim to relief,”

and as such, fail to provide a basis for removal. Mot. at 17:19-27 (citing, inter alia,

 

that did not require the licensee to practice the claims of the patent in order to incur royalty
obligations. See, e.g., Broadband iTV, Inc. v. OpenTV, Inc., No. 17-CV-06647-SK, 2018
WL 4927935, at *5, 7(N.D. Cal. Feb, 22, 2018) (granting the plaintiff's motion to remand
after dismissing the defendant’s declaratory relief claims for non-infringement where the
scope of the applicable license agreement was not limited to patent rights but also included
copyrights, trademarks, and trade secrets, albeit relying predominantly on law preceding
the 2011 amendments to the AIA in arriving at its holding); Qualcomm, 2017 WL 5985598,
at *1, 21-22 (granting the counterdefendant’s partial motion to dismiss a count of the
defendants-counterclaimants’ counterclaims where “[b]ecause the royalty rates in the
SULAs are not contingent on patent invalidity or noninfringement, there is no case or
controversy because any declaration of the Nine Additional Patents-in-Suit would not
conclusively resolve the dispute regarding royalties owed to Qualcomm”); Powertech
Tech., Inc. v. Tessera, Inc., No. C 10-945 CW, 2013 WL 12324116, at *12, 19 (N.D. Cal.
Apr. 15, 2013) (finding “that, as a result of the supplemental covenant [not to sue], there is
no continuing case or controversy in this litigation” and dismissing “the case for lack of
jurisdiction” where “the licensing agreement “did not tie the royalty obligation to
coverage” of the patents); Verance Corp. v. Digimarc Corp. (Delaware), No. CIV.A. 10-
831, 2011 WL 2182119, at *1, 7 (D. Del. June 2, 2011), dismissed, 465 Fed. App’x 934
(Fed. Cir. 2012) (granting the defendant-licensor’s motion to dismiss pursuant to FRCP
12(b)(1) where “the License Agreement [was] not contingent on the validity of the patent
and, thus, a declaration of invalidity or non-infringement would not obviate Verance’s
royalty obligation under its terms as a matter of federal patent law’). Thus, the
aforementioned cases found jurisdiction did not exist while noting that the obligation to
pay royalties did not depend on the validity of the patents. In Medlmmune, on the other
hand, the Supreme Court held that the case and controversy requirements had been met by
a licensee’s claim for declaratory judgment as to patent invalidity and the licensing
agreement itself provided that royalties were not owed if the patents were declared invalid.
549 U.S. at 130-31. In this case, just as in Medimmune, the plain language of the
Agreements indicates royalties are not owed if the Licensed Patents are invalid. See FAA
at 7, § 5.3; see also Compl. at 4:14-18 (quoting same).

-?4.

3:20-cv-02167-BEN-BLM

 
Oo ff SD A BP We MH

we BM Bw BP BK BR RR ee a
eS SRBEoaP ORFS EOCOarRAAAKRHNHeE SC

Case 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1473 Page 25 of 54

Comm'ty v. U.S. Dept. of Labor, 827 F.3d 100, 107 (D.C. Cir. 2016) (noting that
“affirmative defenses made ‘[i|n respon[se] to a pleading’ are not themselves claims for
relief’)). Plaintiff elaborates that Defendant “fails to state claims for non-infringement and
lacks standing to assert such claims in light of its status as a licensee.” Jd. at 17:13-14.
According to Plaintiff, no justiciable controversy exists regarding patent validity because
it “has covenanted not to sue ChowNow for any royalty obligations beyond October 1,
2020, and ChowNow never complied with the ‘Lear doctrine’ by challenging the validity
of Ameranth’s patents prior to October 1, 2020 (the only period for which Ameranth seeks
recovery of royalties).” Jd. at 17:14-19. The Court addresses whether Defendant’s
affirmative defenses create a basis for federal jurisdiction followed by whether Defendant’s
counterclaims provide a basis for federal jurisdiction as well.
a. Affirmative defenses

Section 1454 provides for removal of patent cases to federal court by providing that
Ta] civil action in which any party asserts a claim for relief arising under any Act of
Congress relating to patents.” 28 U.S.C. § 1454(a)-(b). As Plaintiff points out, the statute
does not address whether affirmative defenses create a removable controversy. Mot. at
17:23-25. Plaintiff argues that “[i]t is well settled law that a case may not be removed to
federal court on the basis of a federal defense.” Jd. at 17:25-27 (citing Caterpillar, 482
U.S. at 393). However, Defendant does not base its removal on its affirmative defenses.
See ECF No. | at 4,9 12. Rather, Defendant pleads that it “has asserted Cross-Claims [sic]
for relief and affirmative defenses arising under an Act of Congress relating to patents, and
removal ... is authorized by at least 28 U.S.C. § 1454, which allows patent law
counterclaims, or in this case, cross-claims, to serve as a basis for removal to federal court.”
Id. In other words, although Defendant references the fact that it has pled affirmative
defenses, it relies only on its counterclaims as the basis for removal. Thus, the Court rejects
Plaintiff’ s argument that Defendant relied on its affirmative defenses as a basis for removal.

Plaintiff advances a similar but different argument that Plaintiff's counterclaims for

non-infringement and invalidity are actually affirmative defenses, so the Court should

-25-

 

 

3:20-cv-02167-BEN-BLM

 
oO wo sa HD HH FSF WY WH

BQ BO BRD ORD i a St

 

ASE 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1474 Page 26 of 54

dismiss the counterclaims as redundant of Defendant’s affirmative defenses. Mot. at
17:22-28. Plaintiff argues that “[i]f the question of whether [Defendant]’s products
practiced the claims of [Plaintiff]’s patents was relevant to the issue of [Defendant]’s claim
to collect royalties under the License Agreement (which it is not), tt would be properly
raised as an affirmative defense, not a cross-complaint.” Jd. at 19:23-18 (citing CULL.
Constr., Inc. v. Universal Plumbing, 18 Cal. App. 4th 376, 391-92 (1993) (“Given . . . the
fact that declaratory relief by means of a cross-complaint may be denied when the same
issue is raised by an affirmative defense, ... absent something more than the allegations in
the amended cross-complaint in this case, such a claim may not be pursued where the
employer has not intervened in the civil suit.”).'3 Plaintiff elaborates that because
affirmative defenses fail to provide a basis for federal jurisdiction, the Court should remand
the case. 7d. at 17:22-28. Defendant does not respond to this specific argument addressing
whether its counterclaims are really affirmative defenses but rather generally argues that
its counterclaims provide a basis for federal question jurisdiction. See generally Oppo.
“Patent invalidity can be a counterclaim and/or an affirmative defense to patent
infringement.” Deniece Design, LLC v. Braun, 953 F. Supp. 2d 765, 773 (S.D. Tex. 2013).
Claims for patent invalidity qualify as compulsory counterclaims in response to a claim
arising under patent law. In re Rearden LLC, 841 F.3d 1327, 1331 (Fed. Cir. 2016).
Meanwhile, invalidity also qualifies as “an affirmative defense that ‘can preclude
enforcement of a patent against otherwise infringing conduct.’” Commil USA, LLC v.
Cisco Sys., Inc., 575 U.S. 632, 644 (2015) (quoting 6A Chisum on Patents § 19.01, p. 19-
5 (2015)). Even though invalidity and non-infringement counterclaims are compulsory in
response to a complaint raising patent issues, some courts have noted the absence of

“authority that allows parties to assert an affirmative counterclaim for declaratory relief. .

 

3 The case Plaintiffrelies on for this proposition is a California workers’ compensation

case that is inapposite, and also said “declaratory relief by means of a cross-complaint may
[not must] be denied when the same issue is raised by an affirmative defense.” C_.ZL., 18
Cal. App. 4th at 391-92.

-26-

 

3:20-cv-02167-BEN-BLM

 
Oo fF SQ HD A fF WwW Ne

BO et
PHRRRERBRBSCaWARAAREBDNHH S

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1475 Page 27 of 54

. while simultaneously asserting an affirmative defense on precisely the same grounds.”
L-3 Comme ’ns Corp. v. Jaxon Eng’g & Maint., Inc., 69 F. Supp. 3d 1136, 1145 (D. Colo.
2014) (noting the defendant’s “counterclaim sought only declaratory relief, making it
essentially indistinguishable from an affirmative defense,” and therefore, because it was
duplicative from the pending affirmative defense, it was “properly dismissed”). Instead,
FRCP &(c) permits courts to treat a counterclaim as an affirmative defense where a party
has mistakenly designates a defense as a counterclaim.'4 FED. R. CIv. P. 8(c)(2) (“Ifa party
mistakenly designates a defense as a counterclaim, or a counterclaim as a defense, the court
must, if justice requires, treat the pleading as though it were correctly designated, and may
impose terms for doing so.”); see also Rayman v. Peoples Savings Corp., 735 F. Supp. 842,
851-53 (N.D. Ill. 1990) (denying the defendant’s motion for leave to file a declaratory
judgment counterclaim in a securities case because it was really an affirmative defense cast
as a counterclaim).

This Court finds it would be improper to treat Defendant’s counterclaims as
affirmative defenses, and subsequently, remand to the state court for three reasons. First,
“TuJnlike an affirmative defense, a counterclaim for patent invalidity survives the dismissal
of patent infringement claims and presents a standalone issue.” Epic Games, Inc. v.
Acceleration Bay LLC, No. 4:19-CV-04133-YGR, 2020 WL 1557436, at *1 (N.D. Cal.
Apt. 1, 2020) (citing Cardinal Chem. Co. v. Mortin Int’l, Inc., 508 U.S. 83, 100-03 n.11
(1993) (“Although it is often more difficult to determine whether a patent is valid than
whether it has been infringed, .. . [a] company once charged with infringement must remain

concerned about the risk of similar charges if it develops and markets similar products in

 

4 FRCP &(a)(1) requires that for a pleading, such as a complaint or counterclaim, to

state a claim for relief, it must contain a short and plain statement of the claim showing the
pleader is entitled to relief as well as the grounds for the court’s jurisdiction. In responding
to a pleading, however, the responding party must (1) “state in short and plain terms its
defenses to each claim asserted against it” and (2) “admit or deny the allegations asserted
against it by an opposing party.” FED. R. Civ. P. 8(b)(1). Thus, under FRCP 8, “affirmative

defenses made ‘in response to a pleading’ are not themselves claims for relief.” Akiachak,
827 F.3d at 107.

-27-

 

 

3:20-¢v-02167-BEN-BLM

 
Oo wo KN A tH FF WD HY

RB BP BD KO BRD BRD ORDO Ss St

 

 

se 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1476 Page 28 of 54

the future’”)). In other words, the issue of whether Défendant practices Plaintiff's Licensed
Patents, which the Court must determine in order to decide the royalty dispute, is distinct
from whether those Licensed Patents are valid. Thus, even if the Court concludes that
Defendant does not practice the Licensed Patents, Defendant’s counterclaims seeking a
declaration of invalidity would survive and require a determination by the Court despite its
resolution of the infringement issues. See Cardinal, 508 U.S. at 100-03. This is because
“Ta]n unnecessary ruling on an affirmative defense is not the same as the necessary
resolution of a counterclaim for a declaratory judgment.” Cardinal, 508 U.S. at 93-94.
Second, “[t]he Supreme Court has expressed a preference for deciding issues of patent
validity independent of any infringement claim in order to prevent wasteful re-litigation
and provide final resolution to accused infringers.” Epic, 2020 WL 1557436, at *3 (citing
Cardinal, 508 U.S. at 100-01 (noting that “the opportunity to relitigate might, as a practical
matter, grant monopoly privileges to the holders of invalid patents”)); see also Robert B.
Orr, The Doctrine of Licensee Repudiation in Patent Law, 63 Yale L.J. 125, 125 (1953)
(“The public has an interest in the adjudication of patents of questionable validity and the
law provides procedures whereby private persons may advance this interest.”). Thus,
policy reasons support the Court determining the issues at hand and avoiding further
litigation between the parties.

In Epic Games, Inc. v. Acceleration Bay LLC, the Northern District of California
denied a defendant’s motion to strike the plaintiff's counterclaims-in-reply while holding
that a finding of noninfringement did not moot a counterclaim of invalidity where the
counterclaim “merely repeated the affirmative defense of invalidity.” 2020 WL 1557436,
at *1. The Apic court held that the plaintiff's “counterclaims for patent invalidity [were]
redundant of its second affirmative defense of patent invalidity under Federal Rule 12(f).”
2020 WL 1557436, at *3. It reasoned that the plaintiff asserted no new matters that it did
not implicitly assert through its affirmative defense and addressed the same claims in the
same patents asserted in the defendant’s infrmgement counterclaim. Jd. However, the
court also noted that “precisely because the issues raised by Epic Games’ counterclaims-

-28-

3:20-cv-02167-BEN-BLM

 
CO Oo DDO tA KR BH Ye

BOBO OD ORDO i Eee a
BPNRRREBRS EBA RARBHRES

nse 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1477 Page 29 of 54

in-reply [were] redundant of its affirmative defenses, striking the counterclaims would be
futile.” Jd. Thus, the Court denied the defendant’s motion to strike or reclassify the
plaintiff's counterclaims-in-reply. Jd. at *4.

In Epic, the potential infringing party filed suit first, seeking a declaration of non-
infringement, whereas in this case, Plaintiff filed suit, and then, the potential infringing
party (ChowNow) filed counterclaims seeking a declaratory judgment of non-
infringement. 2020 WL 1557436, at *1. Thus, Epic is inapposite to the case at hand for
several reasons, including but not limited to the fact that the Epic plaintiff originally filed
suit in federal court, and the case litigated patent infringement issues as opposed to the
contractual licensing issues between Ameranth and ChowNow. 2020 WL 1557436, at *1.

In this case, Defendant’s original Answer filed on November 4, 2020, includes a
Third Affirmative Defense for Non-Infringement of Patents, which pleads that Ameranth
is not entitled to any payment under the Agreements because ChowNow has not infringed
any valid or invalid claim of any patent owned by or licensed to Plaintiff. Ans. at 3-4. ‘Its
Fourth Affirmative Defense for Invalidity of Patents pleads that Ameranth is also not
entitled to any royalty payments under the Agreements because each of the Licensed
Patents is invalid. Jd at 3-4. That same day, Defendant also filed its original
Counterclaims, which included four claims seeking a declaratory judgment of invalidity of
each of the Licensed Patents pursuant to the Declaratory Judgment Act of 1934, 28 U.S.C.
§ 2201 (the “DJA”), along with two claims for invalidity of the two Licensed Patents that
had not yet been declared invalid, also pursuant to the DJA. Cross-Compl. at 21-30. The
Prayer for Relief seeks a declaratory judgment that pursuant to the DJA, (1) Defendant
does not and has not directly or indirectly infringed the Licensed Patents, and (2) the 060
and 651 Patents are invalid for failure to comply with the one of more of the requirements
of the AIA. Cross-Compl. at 30. Thus, the final reason it would be improper to treat
Defendant’s counterclaims as affirmative defenses is that Defendant’s affirmative
defenses, although raising the issues of infringement and invalidity, do not seek affirmative

relief. Defendant’s counterclaims, on the other hand, seek affirmative relief that the Court

~29-

 

 

3:20-cv-02 167-BEN-BLM

 
Oo fF SN DH HH & W WH

BOBO RO eR se eee ll

Case 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1478 Page 30 of 54

declare the remaining Licensed Patents invalid, which would both prevent Plaintiff from
(1) seeking to license the remaining patent to Defendant in the future and (2) pursuing
Defendant for patent infringement as to that remaining Licensed Patent.

In sum, because Defendant’s counterclaims respond to different issues (7.e., potential
infringement liability in the future) than Defendant’s affirmative defenses, which respond
to potential royalty obligations, the Court finds those counterclaims distinct enough to
continue as separate claims rather than re-classifying them as affirmative defenses. Next,
the Court addresses whether those counterclaims provide a basis for federal jurisdiction in
the fact of Plaintiff's arguments to the contrary.

b. Counterclaims

Plaintiff argues that Defendant’s counterclaims for declaratory relief as to non-
infringement of Plaintiff's patents fail to create federal question jurisdiction for three
reasons: First, because a patent license is a complete defense to infringment, Defendant’s
active license to each of the Licensed Patents it challenges prevents it from infringing any
of Plaintiff's Licensed Patents, negating the need to bring a declaratory action for non-
infringement. Mot. at 18:3-10; Reply at 9:19-27. Second, Plaintiff contends that under the
Agreements, which give rise to the instant dispute, “the obligation to pay royalties does not
depend on whether ChowNow’s products practice the claims of the patents,” only whether
Defendant deploys products or conducts activities within the defined “fields of use.” Jd. at
18:11-17. Plaintiff avers that because Defendant fails to state a claim for declaratory relief
of non-infringement given it never alleges in its counterclaims that the Agreements require
it to practice the elements of Plaintiff's claims as a condition to its obligations to pay
royalties, and even if it did, such a determination does not resolve the legal controversy—
i.e., whether Defendant owes royalties to Plaintiff. Jd. at 18:21-25. Third, Plaintiff argues
that Defendant cannot sustain its cross-complaints for declaratory relief as to invalidity
because it never provided Plaintiff with Lear notice—or notice it was withholding royalty
payments under the license agreement on the grounds that it had determined that the patents

were invalid—before October 1, 2020 (the date Plaintiff filed suit in the Superior Court),

-30-

 

 

3:20-cv-02167-BEN-BLM

 
0 OO SDH UM BF Be HY

BOBO RO ORD

id

 

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1479 Page 31 of 54

|| and Plaintiffhas given Defendant a covenant not to sue for any period of time after October

1, 2020. Jd. at 6:22-24; 19:13-16. Defendant opposes by pointing out that Plaintiff does
not contest that Defendant’s counterclaims arise under patent laws but rather only
challenges Defendant’s standing to bring those claims. Oppo. at 24:1-3. Defendant argues,
however, that the Court should deny Plaintiff's Motion to remand because (1) Defendant’s
counterclaims unquestionaly present justiciable federal questions under the patent laws that
can only be heard in federal court and (2) Plaintiffs limited covenant not to sue Defendant
for future royalties does not negate the Court’s jurisdiction. /d. at 24:5-9.

The Court finds Plaintiffs first argument unpersuasive. Plaintiff is correct that a
patent license qualifies as a complete defense to infringement. Monsanto Co. v. Scruggs,
459 F.3d 1328, 1334 (Fed. Cir. 2006); see also 35 U.S.C. § 271(a) (providing that
infringement only arises when a person “without authority makes, uses, offers to sell, or
sells any patented invention, within the United States”) (emphasis added}. However, given
the Agreements clearly state that the defense to infringement only applies so long as
Defendant pays royalties, Defendant’s cessation of royalty payments opens it up to liability
for infringment.!> For example, in Medtronic, Inc. v. Mirowski Fam. Ventures, LLC, 571

U.S. 191, 197 (2014), the court found federal subject matter jurisdiction over a similar

 

1s Both parties appear to concede that no royalties are owed before April 1, 2018. See

Oppo. at 9:5-7 (“ChowNow ceased making royalty payments to Ameranth after April 30,
2018—the payment due date for the first quarter of 2018”); see also Mot. at 10:10-15
(providing that Defendant owed a report of and royalty payment for the second quarter of
2018, covering April 1 through June 30, 2018) on July 31, 2018). Thus, it appears both
parties agree that the period of disputed royalties owed pertains only to the period of April
1, 2018 through October 1, 2020. See Compl. at 12:7-12. However, the Complaint also
seeks “a further judicial declaration that ChowNow has miscalculated, under-reported, and
underpaid royalties due under the First Amended License Agreements for prior periods of
time within the last 4 years, and owes additional royalties to Ameranth for such time
periods.” Compl. at 12:9-12. This means that Plaintiffs complaint, on its face, seeks
royalties due for the past four years. Jd. However, according to the licensing agreement
itself, no such royalties are owed if the Licensed Patents are invalid. fd. Defendant’s
Cross-Complaint “that this Court deny the relief sought by Ameranth in its Complaint and
Prayer.” Cross-Compl. at 30:24.

-31-

 

3:20-cv-02167-BEN-BLM

 
oO fo ~S HR wa BB WH YN

mm we WH WV bv BO ea ea
4 I OH tra HB WF Ny FEF Co Oo mW HD TH HE W NR o—- ©

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1480 Page 32 of 54

dispute, albeit one that did not involve a covenant not to sue. The plaintiff-licensee,
designed, made, and sold medical devices, while the defendant-licensor, owned patents
related to implantable heart stimulators. Jd. at 194. The parties entered into a license
agreement similar to the Agreements in this case. /d. at 194-95. After a dispute arose, the
plaintiff-licensee brought a declaratory judgment action in the Delaware District Court,
seeking a declaration that its products did not infringe on the defendant’s patents, and the
defendant’s patents were invalid. /d. at 195. The Supreme Court held that (1) the federal
court had jurisdiction of the dispute and (2) the plaintiff, as the licensee, did not have the
burden of proof in the declaratory judgment action. Jd. It reasoned that the hypothetical
threatened action of the defendant-licensor suing the plaintiff-licensee for patent
infringement “is properly characterized as an action ‘arising under an Act of Congress
relating to patents.’” /d. at 198. “The patent licensing agreement specifie[d] that, if [the
plaintiff] stop[ped] paying royalties, [the defendant could] terminate the contract and bring
an ordinary patent infringement action.” /d. at 197. If that occurred, “[s]uch an action
would arise under federal patent law because ‘federal patent law creates the cause of
action.’” fd. at 198.

Similar to Medtronic, in this case, the FAA provides that if a breaching party fails
to cure a default within sixty (60) days of notice, the Agreement self-terminates, FAA at 8,
§§ 6.3-6-4, meaning the breaching party, Defendant, is open to liability for patent
infringement again. On August 31, 2018, Plaintiff provided a formal “Notice of Default
of License Agreement for Failure to Pay Royalties.” See ECF No. 12-3 at 54. The FAA
clearly states that “[i]f [a] default is not cured within sixty (60) days of provision of such
notice, ...the Agreement shall automatically terminate at the end of that [60 day] period.”
FAA at 8, 7 6.3 (emphasis added). Thus, the FAA terminated sixty (60) days after the
August 31, 2018 Notice of Default, or in other words, on October 30, 2018. Accordingly,
while Plaintiff can sue Defendant for patent infringement from October 30, 2018 to the
present, Plaintiff's covenant not to sue for royalties from October 1, 2020 is meaningless.

Plaintiff had no right to royalties on that date given the FAA stated it automatically
-32-

 

 

3:20-ev-02167-BEN-BLM

 
Oo oO “SD BW GT FP WH HN

BM NM BH BRR eRe RP RPO RPO REO OLR lhl

Case 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1481 Page 33 of 54

terminated after a failure to cure within sixty (60) days of notice. Further, it also means
that royalty obligations could only run from April 1, 2018 through October 30, 2018. Thus,
the Agreements no longer provide a defense to such infringement. As in Medtronic,
Defendant faces hypothetical threatened action by Plaintiff for patent infringement. 571
U.S. at 197-98. This “hypothetical threatened action” seems even more likely in light of
Ameranth’s pattern of litigation. Consequently, the threat of a lawsuit for patent
infringement by Ameranth, sometimes referred to as a patent troll,'® gives rise to federal
question jurisdiction over ChowNow’s counterclaims, which like the Medtronic plaintiff's
complaint, seek a declaratory judgment of invalidity of the Licensed Patents and non-
infringement.

As to Plaintiff’s second argument that the Agreements do not make Defendant’s
royalty obligations dependent on Defendant practicing the Licensed Patents, that argument
is likewise unpersuasive. As noted, the term “Fields of Use” references and incorporates
the Licensed Patents, meaning Defendant’s obligation to pay royalties depends on whether

it practices the Licensed Patents. More importantly, in examining the Agreements, the

 

16 A “nonpracticing entity” has been defined as “[a] person or company that acquires

patents with no intent to use, further develop, produce, or market the patented invention.”
Garner, Brian A., Black’s Law Dictionary, NONPRACTICING ENTITY, (11th ed. 2019).
“When a nonpracticing entity focuses on aggressively or opportunistically enforcing the
patent against alleged infringers, it is also termed (pejoratively) a patent troll.” Id.
Whether Ameranth qualifies as a “patent troll” has been raised by both the media, see, e.g.,
https://reformingretail.com/index.php/2020/04/23/patent-troll-ameranth-disgustingly-
seeks-to-benefit-from-online-ordering-popularity-during-covid-19/ (describing Plaintiff's
extensive litigation history, dating back to 2007, and how it seeks to benefit from an
increase in online ordering due to the COVID-19 pandemic), as well as in other courts. See
Ameranth Inc v. Genesis Gaming Solutions Inc et al., Case No. 8:11-cv-00189-AG-RNB.
Ameranth even filed a motion in limine to exclude evidence that it was a patent troll in
another case. See, e.g., id. at ECF No. 11 (Motion in Limine No. 11 to Exclude Evidence
and Argument (1). that Ameranth is a “Patent Troll”, “Non-Practicing Entity”, “Patent
Assertion Entity” or the Like, and (2) Referencing Ameranth’s Licensing or Litigation
Activities other than those at Issue in the Present Case); see also ECF No. 408 (Minutes of
Pretrial Conference/Motions in Limine). However, because the parties settled prior to trial,
all motions in limine were vacated, so the court did not rule on this issue. See id.

-33-

 

 

3:20-cv-02167-BEN-BLM

 
Oo fe ss DH w SB Ww BH

10
ll
12
13

14
15
16
17
18
19
20
21
22
3
24
25
26
27
28

mse 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1482 Page 34 of 54

Court notes that they contain a provision, Section 9.2.3, which provides that “[t]he Parties
agree that any dispute . . . shall be determined by the state or federal courts located in San
Diego, California, and the Parties expressly consent to personal jurisdiction and venue
before such courts.” ECF No. 14-1 at 10-11. Thus, it would appear Plaintiff's contesting
federal court jurisdiction breaches its own agreement under which it seeks relief.

Plaintiff's third argument raises more complex issues addressing whether (1)
Defendant’s standing to bring this lawsuit, (2) Defendant provided proper Lear notice, and
(3) Plaintiff's covenant not to sue defeats federal subject matter jurisdiction. The Court
addresses each argument below. However, the Court ultimately concludes that each
argument fails to defeat federal subject matter jurisdiction.

i, Standing

The Declaratory Judgments Act of 1934 provides that “[i]n a case of actual
controversy within its jurisdiction, ... any court of the United States, upon the filing of an
appropriate pleading, may declare the rights and other legal relations of any interested party
seeking such declaration, whether or not further relief is or could be sought.” 28 U.S.C. §
2201(a); see also Aetna Life Ins. Co. of Hartford, Conn. v. Haworth, 300 U.S. 227, 239-40
(1937) (noting that the DJA “in its limitation to ‘cases of actual controversy,’ manifestly
has regard to the constitution provision [7.¢., Article IIT] and is operative only in respect to
controversies which are such in the constitutional sense”). The party seeking a declaratory
judgment carries the burden of showing a justiciable case and controversy existed at the
time the party filed for declaratory relief as well as throughout the case. Benitec Austl.,
Ltd. v. Nucleonics, Inc., 495 F.3d 1340, 1344, 1346 (Fed. Cir. 2007) (concluding that the
declaratory judgment plaintiff lacked standing because it admitted that it did not anticipate
pursuing any infringing activity for several years, “if ever”). While a specific threat of
infringement litigation is not required, where “‘a party has actually been charged with
infringement of the patent, there is, necessarily, a case or controversy adequate to support
jurisdiction’ at that time.” Jd. at 1344.

Plaintiff argues that Defendant “has no standing to seek declaratory relief for

-34.

 

 

3:20-cv-02167-BEN-BLM

 
oOo Oo SN DH A SB WwW Ne

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1483 Page 35 of 54

 

 

 

invalidity of the licensed patents for any time period after the filing date of the complaint
(October 1, 2020) because [Plaintiff] has expressly covenanted not to sue [Defendant] for
royalties or other fees for any period of time or events occurring beyond the date of filing
of the Complaint.” Mot. at 21:13-17. Plaintiff contends that “[p]ursuant to the Federal
Circuit’s decision in Super Sack Mfg. Corp. v. Chase Packaging Corp., 57 F.3d 1054.
1058-59 (Fed. Cir. [1995]), a patentee can eliminate any justiciable issue about patent
validity by covenanting not to sue the putative infringer” because “[s]uch a covenant not
to sue eliminates any ‘case or controversy’ regarding patent validity,” thereby divesting
“this Court of subject matter jurisdiction to entertain a cross-complaint for declaratory
relief of invalidity.” Jd. at 21:17-22:4. Thus, Plaintiff argues no case or controversy as to
patent validity or infringement exists before the filing date of the complaint (due to the
alleged improper Lear notice) or after the filing of the complaint (due to the covenant not
to sue), resulting in Defendant lacking standing to maintain any declaratory relief claims
for non-infringement or invalidity. fd. at 22:4-6.

In 1995, in Super Sack Mfg. Corp. v. Chase Packaging Corp., the Federal Circuit
created what Plaintiff refers to as the “covenant not to sue doctrine,” which allowed a patent
holder to eliminate a potential dispute over patent validity or infringement—thereby also
eliminating federal question jurisdiction—by covenanting not to sue for patent
infringement. 57 F.3d 1054, 1060 (Fed. Cir. 1995). The Super Sack plaintiff-patent owner
brought an infringement lawsuit against a competitor-defendant for infringement of two
patents. Jd. at 1055. In response, the defendant, like ChowNow, filed a counterclaim
seeking declaratory judgments of both noninfringement and invalidity. Jd. The plaintiff,
like Ameranth, filed a motion to dismiss the counterclaim stating that it was
“unconditionally agree[ing] not to sue [the defendant] for infringement as to any claim of
the patents-in-suit based upon the products currently manufactured and sold by [the
defendant].” /d. at 1056. The plaintiff argued that this removed “any apprehension by [the
defendant] that it will face claims of infringement regarding the patents-in-suit,”
eliminating any actual case or controversy pertaining to patent law while also divesting the

-35-

3:20-cv-02167-BEN-BLM

 
Oo co NJ DB nH BP WH WP

wm NY KR SES FS ES HP OOS SEF RESO St

 

ASe 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1484 Page 36 of 54

federal court of jurisdiction. /d. The Federal Circuit affirmed the lower court’s dismissal
of the case, agreeing that a plaintiff patent owner’s withdrawal of infringement allegations
and promise not to assert its patents against the defendant had rendered the controversy in
the case moot, meaning that if the court issued an opinion, it would be “rendering a
forbidden advisory opinion.” Jd. at 1060.

Plaintiff argues that this doctrine remains good law, Reply at 8:19-9:16. while
Defendant argues it has been abrogated by the Supreme Court, Oppo. at 21:4-26.
Following Super Sack, until 2007, “it had been the law of the Federal Circuit that a patent
owner’s unqualified covenant not to sue a competitor for infringement divested that
competitor of standing to sue for declaratory relief, and thereby the court of subject matter
jurisdiction.” Apotex, Inc. v. Novartis AG, Civil Action No. 3:06-CV-698, 2007 U.S. Dist.
LEXIS 98357, at *11 (E.D. Va. Aug. 31, 2007). The rationale behind this arose from the
belief that a justiciable case or controversy required the plaintiff to “be under a reasonable
apprehension of defending an imminent suit,” but so as long as “an unqualified covenant
not to sue” existed, the plaintiff was not in apprehension of an imminent suit, and therefore,
lacked standing. Jd. at *11-12. However, “[t]hat is no longer the standard.” Jd. at *12.
Thus, the Court disregards Plaintiff's argument that its covenant not to sue justifies this
Court finding it has no jurisdiction over this case without further analysis.

In 2007, the United States Supreme Court held in MedImmune, Inc. v. Genentech,
Ine., 549 U.S. 118, 137 (2007), that standing pursuant to the DJA, and by explicit reference,
the AIA, see 35 U.S.C. § 271(e)(5), is coextensive with the constitutional limitations of
Article II, meaning the Federal Circuit’s “reasonable apprehension of imminent” suit
standard has been abrogated. See also Teva, 482 F.3d at 1338-39. The Medimmune
plaintiff-licensee manufactured a drug used to prevent respiratory tract disease in children
and entered into a patent licensing agreement with the defendant covering one of the
defendant’s existing patents as well as a pending patent application. 549 U.S. at 121. The
plaintiff agreed to pay royalties on sales of the defendant’s licensed products while the

defendant granted the plaintiff “the right to make, use, and sell them.” /d at 121. The

-36-

 

3:20-cv-02167-BEN-BLM

 
oO fC sS DN A BSB WwW HY

| EO Oe a ee ee ee ee

Ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1485 Page 37 of 54

agreement defined licensed products as the covered patents, “which have neither expired
nor been held invalid by a court or other body of competent jurisdiction from which no
appeal has or may be taken.” Jd. at 121. After the patent application matured into a patent,
the plaintiff believed the new patent did not fall under the licensing agreement, and as
result, the plaintiff did not owe royalties on it. /d. at 121-22. It also contended the patent
was invalid and unenforceable as well as that its claims were not infringed by the plaintiff's
products. Jd. A dispute arose, and the plaintiff filed suit for declaratory relief, seeking a
declaration that the patents it licensed from the defendant were invalid or its products did
not infringe the patents. Jd. at 122-25.

The Supreme Court held that nothing in Article III’s case or controversy requirement
meant that the licensee had to break or terminate a licensing agreement before seeking a
declaratory judgment that the underlying patent in the agreement is invalid, unenforceable,
or not infringed. 549 U.S. at 137. Consequently, it concluded that the Federal Circuit
Court of Appeals erred in affirming dismissal of the case for lack of subject-matter
jurisdiction, where the dismissal was based on the reasoning that “a patent licensee in good
standing cannot establish an Article HI case or controversy with regard to validity,
enforceability, or scope of the patent because the license agreement ‘obliterate[s] any
reasonable apprehension’ that the licensee will be sued for infringement.” Jd. at 122. It
reasoned “that ‘the requirements of [a] case or controversy are met where payment of a
claim is demanded as of right and where payment is made, but where the involuntary or
coercive nature of the exaction preserves the right to recover the sums paid or to challenge
the legality of the claim.’” Jd. at 131. It also noted that “[p|romising to pay royalties on
patents that have not been held invalid does not amount to a promise not to seek a holding
of their invalidity.” Jd. at 135.

Thus, MedImmune replaced the imminent suit test. Micron Technology, Inc. v.
Mosaid Technologies, Inc., 518 F.3d 897, 901 (Fed. Cir. 2008). Instead, MedImmune
established the standard for declaratory judgment justiciability, holding that a justiciable

Article HI case or controversy exists where “the facts alleged, under all the circumstances,

-37-

 

 

3:20-cv-02 167-BEN-BLM

 
oOo oOo YN HD A BP WW NY KF

BD BD RD ORD ORD ORD ee
Pe Se oP BRB FSF Cwernanw Runes

 

ase 3:20-cv-02167-BEN-BLM Document 32. Filed 08/19/21 PagelD.1486 Page 38 of 54

show that there is a substantial controversy, between parties having adverse legal interests,
of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.”
MedImmune, 549 U.S. at 127 (quoting Md. Cas. Co. v. P. Coal & Oil Co., 312 U.S. 270,
273 (1941)). Under the MedImmune standard, courts analyze whether a counterclaimant
basing federal jurisdiction off of a declaratory judgment claim meets the party’s burden by
showing (1) a case or controversy of sufficient immediacy and reality and (2) that a
declaratory judgment as to the patents-in-suit would affect the legal relationship between
the counter-claimant and counter-defendant by finally and conclusively resolving the
underlying controversy. /d.; see also Qualcomm, 2017 WL 5985598, at *20.

Plaintiff contends that ““Medimmune simply held that a patent licensee had standing
to file claims for declaratory relief challenging validity of licensed patents and whether its
product practices the licensed patents without first breaching the license payment by
withholding payment where, if the licensee ceased making payments under the license
agreement, it might be sued for patent infringement by the patent holder.” Reply at 8:8-
13. Plaintiff argues that MedImmune’s holding does not apply to this case, meaning the
Court should apply Super Sack instead, for three reasons: First, unlike the MedImmune
licensee, who continued paying royalties under protest while challenging the patents-in-
suit, Defendant has already breached the Agreements by ceasing royalty payments and has
been sued in state court for doing so. Id. at 8:19-9:1; see also Oppo. at 16:27-28. Second,
Plaintiff argues that MedImmune is distinguishable because the Med/mmune patent license
required the licensee’s products to practice the claims of the Licensed Patents, but the
Agreements at issue in this case do not. Reply at 8:23-28, 9:2-4. As already noted, the
Court finds the Agreements do require ChowNow to practice the Licensed Patents in order
for ChowNow to bear responsibility for royalties, so this argument fails to distinguish
MedImmune. Third, Plaintiff asserts that unlike the MedImmune licensee, ChowNow
“does not face the threat—real or potential—-of being sued by Ameranth for patent
infringement, now or in the future, because Amaranth has expressly covenanted not to sue
ChowNow for such a claim,” Jd. at 9:4-7. As also already noted, the covenant to sue only

-38-

3:20-cv-02167-BEN-BLM

 

 
Co Oo YN DH A HP WH YF

BO BO BRD BRD OR ee a a

hse 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1487 Page 39 of 54

covered agreeing not to pursue royalties, but it did not covenant not to sue for patent
infringement. Thus, this argument also fails to distinguish Medimmune. As such, the Court
proceeds to apply MedImmune to the present controversy.

The Medimmune “all the circumstances” analysis is “calibrated to the particular
facts of each case.” Matthews Int'l Corp. v. Biosafe Eng’g, LLC, 695 F.3d 1322, 1328
(Fed. Cir. 2012). Courts have not developed a bright-line rule applicable to patent cases,
but rather “Article III jurisdiction may be met where the patentee takes a position that puts
the declaratory judgment plaintiff in the position of either pursuing arguably illegal
behavior or abandoning that which he claims a right to do.” SanDisk Corp. v.
STMicroelectronics, Inc., 480 F.3d 1372, 1380-81 (Fed. Cir. 2007). Since Medimmune,
the Federal Circuit has held that, in the context of patent disputes, an “actual controversy”
requires “an injury in fact traceable to the patentee,” which exists only if the plaintiff
alleges “both (1) an affirmative act by the patentee related to the enforcement of his patent
rights and (2) meaningful preparation to conduct potentially infringing activity.”
ActiveVideo Networks, Inc. v. Trans Video Elecs., Ltd., 975 F. Supp. 2d 1083, 1087 (N.D.
Cal. 2013) (finding there was “no dispute regarding the second factor because AV already
makes the products that are being accused of infringing”); Qualcomm, 2017 WL 5985598,
at *15 (holding that “there is no dispute as to the second factor because Apple long engaged
in the sale and, through its Contract Manufacturers, the production of iPhones and iPads”).

Courts have found the first step satisfied where a patent holder files a lawsuit in state
court seeking royalty payments owed in connection with use of the patent holder’s patents.
Beverly Hills Teddy Bear Co., Inc. v. GennComm, LLC, No. CV-2002849-CJCJEMX,
2020 WL 7049537, at *2 (C.D. Cal. Oct. 1, 2020) (noting that the “[t}he first element is
also satisfied” because the patent holder had “already filed a lawsuit in state court seeking
the royalty payments owed by [the licensee] in connection with its alleged use of [the patent
holder’s| patents”). Further, “[p]rior litigious conduct is one circumstance to be considered
in assessing whether the totality of circumstances creates an actual controversy.” Hewlett-

Packard Co. v. Acceleron LLC, 587 F.3d 1358, 1364 (Fed. Cir. 2009). In this case,
-39-

 

 

3.20-cv-02167-BEN-BLM

 
Oo co ~J DO A BP WD NH

N NH NO NRO Se eRe OO S| Se RP OO Se RSS
BPSRRREBERBSBCa2WABDBREBERAS

q

 

ASe 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1488 Page 40 of 54

Ameranth has already filed suit seeking royalty payments in connection with its Licensed
Patents. Ameranth also has an extensive history of prior litigious conduct. Thus, Ameranth
has taken affirmative acts to enforce its patent rights in satisfaction of the first step.

A declaratory judgment plaintiff satisfies the second step where a license holder
refuses to pay royalties owed under a license agreement. See, e.g., Beverly Hills Teddy
Bear Co., Inc. v. GennComm, LLC, No. CV2002849CJCJEMX, 2020 WL 7049537, at *2
(C.D. Cal. Oct. 1, 2020) (“Here, the second element is clearly satisfied as BH Teddy has
refused to pay GennComm the royalties agreed to under the Agreement.”); see also
MedImmune, 549 U.S. at 128 (“There is no dispute that [a justiciable controversy would
have existed] if petitioner had taken the final step of refusing to make royalty payments
under the [ ] license agreement.”). Thus, where an accused party, like ChowNow, contends
that it has the right to engage in the accused activity without a license, “an Article III case
or controversy will arise and the party need not risk a suit for infringement by engaging in
the identified activity before seeking a declaration of its legal rights.” Dow Jones & Co. v.
Ablaise Ltd., 606 F.3d 1338, 1346-47 (Fed. Cir. 2010) (citing Revolution Eyewear, 556
F.3d at 1297); see also Hero Nutritionals, Inc. v. Vitastix, Inc. 2010 WL 11580048, at *4
(C.D. Cal. Apr. 23, 2010) (explaining that when the plaintiff refused to pay royalties under
the license agreement because the underlying patent was invalid, the plaintiff's challenge
to the patent was justiciable because “if Plaintiff successfully challenges the validity of
Defendant’s patent, the parties’ License Agreement will be effectively undermined”);
Precision Shooting Equip. Co. v. Allen, 646 F.2d 313, 314, 318-19 (7th Cir. 1981) (finding
“there is sufficient controversy for jurisdiction” in a dispute between parties to a licensing
agreement where the licensee challenges the validity of the licensor’s patent in a
declaratory judgment action; noting that “if it is determined that [the licensee] is paying
royalties for nothing, its post-challenge royalties will likewise be in safekeeping for return
by the court.”). Here, ChowNow has taken meaningful preparation to conduct potentially
infringing activity in satisfaction of the second step. Thus, an actual controversy exists

under the Medimmune test. However, the Court must still address whether after applying

-A0-

 

3:20-cv-02167-BEN-BLM

 
Oo fo SN DA SP W NY

BD BO BO BD ORD ORDO i ei es a hl

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1489 Page 41 of 54

MedIimmune, Ameranth’s covenant not to sue defeats a case or controversy.

The parties dispute whether MedIimmune abrogated Super Sack’s covenant not to sue
doctrine, which holds that a patent holder’s covenant not to sue for patent infringement
divests the district court of federal subject matter jurisdiction over claims of patent
invalidity because the covenant eliminates any case or controversy between the parties.
See Oppo. at 21:4-26 (arguing MedImmune abrogated the holding in Super Sack and
“dramatically altered the applicable standard, making it easier for claimants to gain
Declaratory Judgment Act standing”); Reply at 8:19-9:16 (arguing that “MedZmmune did
not abrogate the Super Sack procedure to eliminate a potential dispute over patent validity
or infringement by providing a covenant not to sue). While Super Sack has not been
entirely overruled, it has been clarified. See, e.g., Benitec, 495 F.3d at 1346 (“Although
neither Super Sack nor Amana has been expressly overruled, both applied the disapproved
‘reasonable apprehension of imminent suit’ test.”); see also Cat Tech LLC v. TubeMaster,
Inc., 528 F.3d 871, 880 (Fed. Cir. 2008) (noting that “[i]n the wake of MedImmune, several
opinions of this court have reshaped the contours of the first prong of our declaratory
judgment jurisprudence,” and “MedImmune articulated a ‘more lenient legal standard’ for
the availability of declaratory judgment relief in patent cases”). Defendant argues that
Plaintiff fails to meet the formidable burden of showing that “it is absolutely clear that the
allegedly wrongful behavior could not reasonably be expected to recur” because it fails to
show that (1) Plaintiff could not reasonably be expected to resume its patent enforcement
efforts against Defendant or (2) it is absolutely clear that Plaintiff will not sue Defendant
in the future for issues related to the Licensed Patents. Oppo. at 22:3-7, 23:13-17.

“Whether a covenant not to sue will divest the trial court of jurisdiction depends on
what is covered by the covenant.” Revolution Eyewear, Inc. v. Aspex Eyewear, Inc., 536
F.3d 1294, 1297 (Fed. Cir. 2009); see also Oppo. at 22:13-16 (citing same). For instance,
in Revolution Eyewear, the court distinguished cases where “the covenants covered the
current products whether they were produced and sold before or after the covenant, and the

courts found [the] absence of continuing case or controversy” from the plaintiffs covenant,

-4]-

 

 

3:20-cv-02167-BEN-BLM

 
Oo cco ~~ DH A SP WH WH

me HY YB we Ww on eee ea ea ee ee

 

ASe 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1490 Page 42 of 54

which “offered no covenant on the current products, stating that it is not obligated to
‘repudiate suit for future infringement.’” Jd. “[Bly retaining that right [to sue on current
products], Revolution preserved this controversy at a level of ‘sufficient immediacy and
reality’ to allow Aspex to pursue its declaratory judgment counterclaims.” Id. Similarly,
in Honeywell Int'l Inc. v. Universal Avionics Sys. Corp., 488 F.3d 982, 995-96 (Fed. Cir.
2007), the Federal Circuit noted that the plaintiff failed to make a blanket withdrawal by
refusing to withdraw some of the claims and had also sued one of the defendants for
infringement of those claims in another suit. Thus, the district court had appropriately
retained jurisdiction over the patents in suit because the failure to withdraw all claims
created a reasonable apprehension of suit for infringement. Jd.

Here, as Defendant points out, Plaintiff's covenant not to sue “only guarantees that
Ameranth will not sue ChowNow in the future ‘for royalties or other fees.” Oppo. at
22:16-17 (citing McNally Decl. at {| 14). It says nothing of whether it will sue for patent
infringement. Defendant contends that it only entered into the Agreements to end a patent
infringement lawsuit previously filed by Plaintiff, so because the covenant to sue “does not
include an irrevocable and unconditional guarantee that Ameranth will not sue ChowNow
for any alleged past or future patent infringement,” it is facially deficient and cannot serve
as the basis of mooting ChowNow’s non-infringement and invalidity Cross-Claims. Jd. at
22:17-24: Defendant also points out that the covenant not to sue fails to address the impact
the covenant would have on successors to Plaintiffs patents, who could also sue Defendant
for patent infringement; Defendant’s successors and/or subsidiaries, who could potentially
be sued by Plaintiff or its successors; and Defendant’s customers and other third-parties,
“who are expressly provided for in the Amended License Agreement, and Ameranth
previously accused of infringement.” Jd. at 22:25-23:1. Thus, Defendant argues that
Plaintiff's “covenant not to sue is not unconditional and irrevocable, and Ameranth’s
actions in related patent-infringement litigations lend support to the belief that Ameranth
could exploit the conditional nature of the covenant not to sue if it ever so desired.” Jd. at

23:7-10 (citing In re Ameranth Cases, No. 3:11-cv-01810 (S.D. Cal. 2020)). The Court
-42-

 

3:20-cv-02167-BEN-BLM

 
Oo coo 4 BW UO & Wi Nw Re

BO BO BD OBO OO te i i esa al

 

ASe 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1491 Page 43 of 54

agrees. The covenant not to sue is limited like the Revolution and Honeywell covenants.
Plaintiff's complaint pleading the covenant not to sue shows the covenant only addresses

royalties, not patent infringement:

Ameranth does not seek to recover royalties for any period of
time or events occurring beyond October 1, 2020, the date of
filing of the Complaint. Ameranth specifically waives the right
to seek recovery of running royalties or other license fees due
from ChowNow pursuant to the First Amended Agreement for
any period of time or events occurring beyond the date of filing
of the Complaint, and covenants not to sue ChowNow for any
running royalties or other license fees for any period of time or
events occurring beyond the date of filing of the Complaint.

Compl. at 9, 7 24.

The Agreements indicate that once Defendant stopped paying royalties, the
Agreements terminate, see ECF No. 14-1 at 8, J 6.3, and Plaintiff can sue Defendant for
patent infringement again, and in fact, would not have the ability. to even seek royalties
once the Agreements terminate. In other words, Plaintiff has only pointed out that it has
waived rights it never had in the first place. Thus, Plaintiff's covenant not to sue does not
negate the Court’s ability to find an Article II case or controversy in this case.

In sum, the Court finds that Plaintiff's covenant not to sue does not defeat the
existence of a case or controversy sufficient to give Defendant standing to pursue its
counterclaims seeking declaratory judgments of non-infringement and invalidity.
Plaintiff’s arguments to the contrary are unavailing in light of post-Med/mmune authority
protecting licensees from abusive licensees abusive licensing and patent practices. See,
e.g., Michael Risch, Patent Challenges and Royalty Inflation, 85 Ind. L.J. 1003, 1057, n.39
(2010) (noting that “[t]he post-Med/Immune Federal Circuit has been able to protect patent
holders from abusive practices,” and as a result, “[a] licensee can also seek declaratory
judgment that it does not practice the patent and thus is not liable for royalties.”), Having
concluded that a case or controversy exists the Court must still address Plaintiffs
arguments as to whether Defendant provided proper Lear notice.

li. Lear notice
-43-

3:20-cv-02167-BEN-BLM

 

 
Oo Oo 1 DH OA SB W NH

BRO ia i i HLS Sle
MPNRRRBBRSSGREWIARDEBHA S

 

ASe 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1492 Page 44 of 54

Plaintiff argues that Defendant has no standing to pursue its counterclaims for
declaratory relief as to invalidity because it never provided Plaintiff with Lear notice (i.e.,
notice it was withholding royalty payments under the Agreement on the grounds that it had
determined that the Licensed Patents were invalid) before October 1, 2020 (the date
Plaintiff filed suit in the Superior Court), and Plaintiff has given Defendant a covenant not
to sue for any period of time after October 1, 2020. Mot. at 6:22-24; 19:13-16. Absent
standing, the Court would need to remand the case or dismiss it. Defendant opposes by
arguing that Plaintiffs arguments regarding Lear notice fail for three reasons: (1)
Defendant’s 2018 correspondence met the standards for invoking rights under Lear; (2)
even under Plaintiffs “mistaken understanding” of what Lear requires, Defendant’s “2018
correspondence at least creates fact questions that cannot be decided without any discovery
at this stage of the litigation”; and (3) regardless of whether Defendant’s 2018
correspondence invoked its Lear rights, Plaintiff's covenant not to sue does not eliminate
any controversy after the date of Ameranth’s suit, and therefore, does not moot
ChowNow’s invalidity cross-claims. Oppo. at 15:20-16:3.

In 1969, the Supreme Court, in Lear, Inc. v. Adkins, 395 U.S. 653, 673 (1969), made
clear that with respect to a breach of contract claim arising out of a licensing agreement,
the licensee need not repudiate the licensing agreement—thereby subjecting itself to
liability for infringement—in order to challenge the validity of a patent. fd. In doing so,
it overruled the doctrine of licensee estoppel, which previously prevented a patent licensee
from challenging the validity ofa patent to which it possessed a license to use. /d. Plaintiff
argues that Lear notice, which the Court describes below, is relevant to determination of
federal subject matter jurisdiction because no case or controversy exists between the
licensor and licensee as to the validity of the licensed patents or obligation to pay royalties
until the licensee challenges the licensed patents. Thus, by failing to provide proper Lear
notice until filing its Amended Counterclaims, Defendant lacked standing at the time
Plaintiff filed suit as well as at the time of removal.

Lear involved a patent licensing agreement containing similar terms to the

-Ad.

 

3:20-cv-02167-BEN-BLM

 
Oo oOo ND A UH BR WY NY &

Me Nw HY BY BR S| RRP Se SEO EOL ll Sl lL

 

ASe 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1493 Page 45 of 54

Agreements in this case: If the UPSTO refused to issue a patent or held any of the patents
covered by the agreement invalid, the defendant-licensee could terminate the agreement.
395 U.S. at 656-57. Eventually, the defendant ceased paying royalties, and the plaintiff
licensor, like Ameranth, sued for breach of the patent licensing agreement. /d. at 660. The
Supreme Court held that a party seeking to repudiate a licensing agreement, like the Lear
plaintiff and ChowNow, need not comply with the licensing agreement by continuing to
pay royalties until the patent claim is declared invalid, even where an agreement expressly
states royalties are owed until the patent claim is held invalid. Jd. at 673-74 (holding “that
Lear must be permitted to avoid the payment of all royalties accruing after Adkins’ 1960
patent issued if Lear can prove patent invalidity”). As applies to this case, Lear means
ChowNow had a right to cease paying royalties while challenging the Licensed Patents and
did not need to continue such payments until the final determination on the validity of those
patents, even if the Agreements state otherwise.

One year later, in 1997, the Federal Circuit, in Studiengesellschaft Kohle, M.B.H. v.
Shell Oil Co., began requiring what is known as “Lear notice,” pursuant to which “a
licensee . . . cannot invoke the protection of the Lear doctrine until it’” (i) actually ceases
payment of royalties, and (ii) provides notice to the licensor that the reason for ceasing
payment of royalties is because it has deemed the relevant claims to be invalid.” 112 F.3d
1561, 1568 (Fed. Cir. 1997); see also Dodocase VR, Inc. v. MerchSource, LLC, No. 17-
CV-07088-JCS, 2020 WL 475494, at *4 (N.D. Cal. Jan. 29, 2020) (holding that “Defendant
MerchSource satisfies the Koh/e requirements because Defendant MerchSource (i) actually
ceased payment of royalties, and (ii) provided notice to Plaintiff Dodocase on October 5,
2015 that the reason for ceasing payment was that it concluded that the relevant claims

are invalid’). While “a licensee need not institute suit challenging the validity of

 

M Plaintiff points out that it is not enough for someone else to challenge a licensed

patent for the licensee to avoid paying royalties; rather, the licensee seeking to refrain from
making royalty payments must challenge the patent. Studiengesellschaft, 112 F.3d at 1568;
see also Mot. at 21:21-26. This means ChowNow cannot seek to avoid royalties based on
the date another party challenged any of the Licensed Patents.

-45-

3:20-cv-02 167-BEN-BLM

 

 
Oo CO ~~ HD ww FP WH KN

BR BO Bo BRD BRD ORDO sR ee eee

 

ASe 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1494 Page 46 of 54

the patent,” it “must clearly notify the licensor that the licensee is challenging
the patent’s validity.” Jd. at 936-47. Studiengesellschaft also clarified that the Lear
doctrine does not prevent a patent owner from recovering royalties up until the date the
licensee first challenges the validity of the patent. 112 F.3d at 1568; see also Go Medical
Industries, Pty., Ltd. v. Inmed Corp., 471 F.3d 1264, 1273 (Fed. Cir. 2006) (holding that
the court erred in relieving the licensee of its obligation to pay royalties after a finding of
invalidity during another lawsuit because that invalidity finding was still pending appeal,
and thus, “had no effect on the contractual relationship” between the plaintiff and the
defendant even though the agreement tied its duration to the life of the patent-in-suit).

Plaintiff argues that an October 11, 2018 letter sent by Defendant stated that its
decision to cease paying royalties was based on a determination that its products did not
practice the claims of Plaintiff's Licensed Patents within the Field of Use as defined by the
FAA “and not on the basis of validity.” Mot. at 10:24-11:2; Oppo. at 3:28. Defendant
responds that even if the Licensed Patents were or are valid, it is of no import because its
products and services do not practice the Licensed Patents. See Exhibit 3 to Mot., ECF
No. 12-3 at 8-9.

The actual letter itself states that it believes “the question of validity of this patent is
immaterial, at the present time, to ChowNow’s decision to cease royalty payments,” see
Exhibit 3 to Mot., ECF No. 12-3 at 8-9 (emphasis added), but not necessarily that it did not
factor into the decision in any respect. In fact, the letter explicitly noted that the 850, 325,
733, and 077 Patents had all been invalidated. Jd. It also stated that Plaintiff had identified
the 060 and 651 Patents, which Defendant “reviewed and reached the same conclusion of
no infringement.” Jd. It concluded by stating that if Plaintiff believed its platform
employed an “an enforceable and valid claim of Ameranth’s patents,” then, Plaintiff should
provide Defendant “with any such claim chart for us to evaluate.” Jd, Because licensees
pay royalties to allow them to practice patents without being sued for patent infringement,
if a licensee does not practice the patents subject to the licensing agreement, the need for
royalty payments disappears. In sum, the letter at issue, while noting it was not basing the

-46-

3:20-cv-02167-BEN-BLM

 

 
Oo Oo sa DA A fF WY LY

NN HN BOR Re Be PO RF ESE SE SL ll
MPNRRRRBFRS Cae rWrAaAaKRUBNHRHE OS

 

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1495 Page 47 of 54

decision to cease royalty payments on the basis of a belief of invalidity “at the present
time,” also asserted that the Licensed Patents had already been declared invalid and were,
in fact, invalid. See Dodocase, 2020 WL 475494, at *4 (providing that “it is undisputed
that on October 5, 2017, Defendant MerchSource sent Plaintiff Dodocase a letter stating
that Defendant MerchSource had concluded that “all relevant claims are invalid under 35
U.S.C. § 102 and/or § 103.”). This letter also clearly advised that Defendant would not
paying royalties on any products sold thereafter. This satisfies the requirements to (1)
actually cease payment of royalties and (2) provide notice that the reason for ceasing
payment was that it concluded that the relevant claims were invalid. See Dedocase, 2020
WL 475494, at *4 (holding the defendant met the requirements because it “(1) actually
ceased payment of royalties, and (ii) provided notice to Plaintiff. . .on October 5, 2015 that
the reason for ceasing payment was that it concluded that the relevant claims are invalid.”).

Further, unlike in Studiengesellschaft, where the licensee continued to pay some
royalties while hiding the fact that it was withholding royalties on certain products,
Defendant has withheld all royalties. Oppo. at 16:17-22. Defendant argues this distinction
is important because “[ilt was in that nonrepudiating context that the Federal Circuit stated
that [the defendant] could not ‘invoke the protection of the Lear doctrine until it (4) actually
ceases payment of royalties, and (ii) provides notice to the licensor that the reason for
ceasing payment of royalties is because it has deemed the relevant claims to be held
invalid,” Id at 16:22-17:2. Defendant contends that in this case, it has clearly satisfied
both Studiengesellschaft requirements by (1) already ceasing royalty payments to
Ameranth and (2) expressly telling Ameranth it was ceasing doing so, in part, because it
believed the Licensed Patents were invalid. /d. at 17:3-9. Defendant also argues that “[t|he
fact that ChowNow had multiple reasons for not paying Ameranth is irrelevant to whether
ChowNow properly invoked its rights under Lear.” Jd. at 17:14-16. This is because
“Supreme Court held that MedImmune could invoke its Lear rights even though it raised
three grounds for believing it owed no royalties, i.e., that the ‘patent was [1] invalid and

[2] unenforceable, and that its claims were in any event [3] not infringed.’” /d. at 17:16-

_A7-

 

3:20-cv-02167-BEN-BLM

 
Oo CO ~S DA UO FSF WY NH Re

BO se es SE et
MBPNPRRRRBBE SFGOaRXrdWTAaABRONHK S

 

ASe 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1496 Page 48 of 54

20 (citing MedImmune, 549 U.S. at 122) (reference numerals added). Thus, Defendant
argues that “[a]t the very least, this record creates a factual question as to whether
ChowNow invoked its Lear rights as required under Medimmune and/or
[| Studiengesellschaft], thus precluding remand on that basis.” Jd. at 17:20-22.

The Court agrees that under Medimmune, a repudiating licensee can provide
multiple reasons for repudiating a license agreement, as ChowNow did here, which means
ChowNow provided adequate Lear notice.

iii. Ameranth v. Splick-It_ Ine.

In the Notice of Removal, Defendant also cited to the Splick-It case, in which the
contract involved a license agreement covering the 077 Patent, and the district court denied
Ameranth’s motions to remand and dismiss similar to the Motions here. ECF No. 1 at
5:13-6:6. Plaintiff argues that even though Defendant’s Notice of Removal refers to the
Splick-It Action, Splick-It is distinguishable for four reasons warranting this Court arriving
at a different outcome, Mot. at 24:4-7, Plaintiff contends that these differences require the
Court to dismiss Defendant’s cross-complaints for declaratory relief because Defendant
has no standing, resulting in the Court lacking jurisdiction over the case and requiring
remand pursuant to 28 U.S.C. § 1447(c). /d. at 24:4-7. Defendant opposes by arguing that
Plaintiff's attempts to distinguish Splick-It is unavailing because that case “is nearly
identical, both factually and procedurally, to this case.” Oppo. at 24:11-13.

On April 26, 2017, Ameranth filed an action against the defendant, Splick-It, Inc.
(“Splick-It’”), in the San Diego Superior Court alleging two claims for (1) breach of contract
and (2) declaratory relief, alleging that the defendant “breached the 1% Amended License
Agreement by failing to provide the reports and royalties required by the 1% Amended
License Agreement, while still using the family of Ameranth hospitality patents.” 3:17-
cv-01093-DMS-WVG, ECF No. 1 at 9-13 (the “Spick-I?’); see also Ameranth, Inc. v.
Splick-It, Inc., No. 17-cv-01093-DMS-WVG, 2017 WL 11422186, at *1 (S.D. Cal. Aug.
4, 2017) (Sabraw, Chief J.) (denying Ameranth’s motion to remand); see also Ameranth,
Inc. v. Splick-It, Inc., No. 17-cv-01093-DMS-WVG, 2017 WL 11422187, at *1 (S.D. Cal.

-48.

 

3:20-cv-02 167-BEN-BLM

 
oOo wo ms DH A BP WwW WH FH

BO BO BRD OBR OR ee St
PNR RR OB FS SGwerRiaAanAnaKRHNHeE DS

bse 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1497 Page 49 of 54

Aug. 18, 2017) (Sabraw, Chief J.) (denying Ameranth’s motion to dismiss). On May 26,
2017, Splick-It filed an answer and cross-complaint, alleging, inter alia, that Ameranth’s
patents—including but not limited to the 060 and 077 Patents at issue in this case—were
not infringed, invalid, and unenforceable. Splick-It, 2017 WL 114221 86, at *1. After filing
its cross-complaint, Splick-It also removed the case to the Southern District of California.
Id. In June 2017, Plaintiff filed a Motion to Dismiss, see Spick-Jt Action, at ECF No. 16,
Motion to Remand, id. at ECF No. 12. The court, however, denied the motion to dismiss
and motion to remand, id. at ECF Nos. 27, 28.

In denying the motion to remand, the court reasoned that the facts underlying
Ameranth’s state law claims would “involve an inquiry into whether Splick-It is practicing
the inventions claimed in the ‘077 Patent.” Splick-It, 2017 WL 11422186, at *3. Thus,
because the “issue, infringement of the ‘077 Patent, [was] currently being litigated in this
Court, . . . it would be more economical and efficient to litigate the issue as to Splick-It
here, as well.” /d. In denying the motion to dismiss for lack of subject-matter jurisdiction,
the Splick-It court held that “as in Powertech, the dispute between Splick-It and Ameranth
about ‘whether the license agreement requires royalty payments to be tied to valid patent
coverage—[was] sufficient to support declaratory judgment jurisdiction.’” Splick-It, 2017
WL 11422187, at *3. .

Plaintiff argues that Splick-Jt is distinguishable for four reasons: First, Plaintiff
points out that the license agreement in Splick-/t “was a license to use and practice the
Ameranth patents,” and the Splick-It court “relied upon the linkage between practice of the
patented inventions and obligation to pay royalties to find that adjudication of [Plaintiff]’s
state law claims ‘will involve an inquiry into whether Splick-It is practicing the inventions
claimed in the ‘077 Patent.’” Mot. at 22:14-23:2 (citing Splick-It, 2017 WL 11422186,
*3). Because “no such linkage exists here” requiring that Defendant must use or practice
the patents in order to be liable for royalties, Plaintiff argues Splick-Jt does not warrant this
Court finding jurisdiction over this case. Jd. at 23:2-6 (quoting Splick-it, 2017 WL
11422186, at *3). Defendant responds that “Judge Sabraw made no such ‘linkage.’” Oppo.

-49-

 

 

3:20-cy-02167-BEN-BLM

 
Oo wo ss HD A FS WH NY

hM BO NO BRO RD ORDO eB BPO RR Re Re OR

se 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1498 Page 50 of 54

 

 

 

at 25:4-5. In fact, Defendant points out that “Judge Sabraw did not even address this
argument in any way, shape, or form in his order denying Ameranth’s motion to remand,”
and “[i]n fact, the words ‘pay,’ ‘royalty,’ and ‘linkage’ do not appear in Judge Sabraw’s
order.” Oppo. at 25:5-8 (citing Splick- It, 2017 WL 11422186, at *1-3). In a way, both
parties are correct: Splick-Jt did discuss whether the defendant practiced Ameranth’s
patents-in-suit. See Splick-It, Inc.,2017 WL 11422186, at *3. However, it never discussed
Splick-It’s practicing of Ameranth’s patents with respect to Splick-It’s royalty obligations
in the manner Plaintiff suggests. See id.

Second, Plaintiff argues unlike this case, where the Agreements arose as the result
of a settlement agreement between the parties to a lawsuit filed by Ameranth against
ChowNow for patent infringement, in Splick-Jt, Ameranth had never sued Splick-It for
patent infringement, so the license did not result from the settlement of a patent dispute.
Id. at 23:7-17. Defendant responds that whether the license agreement at issue resulted
from a complaint for patent infringement “is a distinction that, legally, makes no
difference.” Oppo. at 25:9-13. The Court agrees,

Third, Plaintiff argues that in Splick-Jt, its complaint against Splick-It sought
royalties both before, during, and after the lawsuit began, seeking royalties through the end
of the term of the license agreement, where in this case, Plaintiff limits the royalties it seeks
through the date it filed the original complaint. Mot. at 23:18-24. Similarly, Plaintiff's
final argument contends that in Splick-It, it never provided the defendant with a covenant
not to sue for any periods of time beyond the filing date of its complaint against the
defendant, whereas in this case, Plaintiff has covenanted not to sue for any royalties or fees
after October 1, 2020. Jd. at 23:25-24:3. Defendant responds to both arguments by stating
that Plaintiffs “covenant is so limited that it does not affect this Court’s jurisdiction, and
Ameranth’s attempt to manipulate facts to reach a different outcome from Splick-It should
be rejected.” Oppo. at 25:16-21. Although Plaintiff attempts to distinguish this case from
Splick-It, this Court finds that these arguments that Splick-Jt is distinguishable actually

-50-

3:20-cv-02167-BEN-BLM

 
NM N KN BY YO RB RPO Ree BE Rs Ia ll

oO me HD  F W NO

q

 

bse 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1499 Page 51 of 54

prove that Plaintiff learned from the 2017 Splick-Jt decision'® by taking the reasons offered
by the Splick-J¢ court for finding jurisdiction and making a conscious effort to make those
reasons inapplicable to this case—for example, by covenanting not to sue for royalties after
it filed suit. See, e.g., Reply at 14:10-11 (noting that this case differs from Splick-It because
“Splick-Jt did not involve a covenant not to sue for future contractual or infringement
liability”). However, because the Court has already noted that Plaintiff's covenant not to
sue is meaningless in light of the Agreements, these distinctions do not warrant a different
outcome in this case.

Plaintiff's Motion to Remand is DENIED because the Complaint and Defendant’s

counterclaims give rise to a justiciable Article III case or controversy relating to patent law.

 

18 In fact, the Court notes that Ameranth is currently represented by the same counsel

it had in Splick-It. See Splick-It, 2017 WL 1142186 *1. Plaintiff's counsel is reminded of

their obligations: “By presenting to the court a... written motion... an attorney...
certifies that to the best of the person’s knowledge, information, and belief, formed after
an inquiry reasonable under the circumstances .... the claims, defenses, and other legal

contentions are warranted by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law or for establishing new law.” FED. R. Civ. P. 11(B)(2).
In this case, in light of (1) the number of cases filed by Plaintiff and (2) denial of previous
motions to dismiss and remand in this district court, the Court questions Plaintiff's
circumspection in filing the instant motions.

The AJA provides that reasonable attorney’s fees may be awarded to the prevailing
party in “exceptional cases.” 35 U.S.C. § 285. A case is “exceptional” if it stands out from
others with respect to either: (1) the substantive strength of a party’s litigating position, or
(2) the unreasonable manner in which the case was litigated. Octane Fitness, LLC v. ICON
Health & Fitness, Inc., 134 S. Ct. 1749, 1756 (2014). “[A] pattern of litigation abuses
characterized by the repeated filing of patent infringement actions for the sole purpose of
forcing settlements, with no intention of testing the merits of one’s claims, is relevant to a
district court’s exceptional case determination under § 285.” Thermolife Int’! LLC v. GNC
Corp., 922 F.3d 1347, 1363 (Fed. Cir. 2019). Courts must discourage such behavior
because some patent holders, known as nonpracticing entities or patent trolls, “with broad
claims on platform technologies may try to use those claims to discourage competitors
through licensing restrictions and litigation against technologies on similar products.”
Keith E. Maskus, Reforming U.S. Patent Policy: Getting the Incentives Right, COUNCIL
ON FOREIGN RELATIONS, CSR No. 19, at 19 (Nov. 2006), available at http://www.cfr.

org/content/publications/attachments/Patent CSR.pdf.
-51-

 

3:20-cv-02 167-BEN-BLM

 
oOo Oo SD A Be HW He

10

12
13
14
15
16
i7
18
19
20
val
22
23
24
25
26
27
28

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1500 Page 52 of 54

B. _‘Plaintiff’s Motion to Dismiss the Cross-Complaints for Failure to State a
Claim and Lack of Subject Matter Jurisdiction are Denied as Moot.

Plaintiff filed its Motion to Dismiss on November 19, 2020, which sought to dismiss
Plaintiff's counterclaims. See Mot. However, on December 7, 2020, Defendant filed
amended counterclaims, containing eight additional claims for relief. ECF No, 18. “It is
well-established in our circuit that an ‘amended complaint supersedes the original, the
latter being treated thereafter as non-existent.’” Ramirez v. Cty. of San Bernardino, 806
F.3d 1002, 1008 (9th Cir. 2015) (reversing the district court’s granting of the defendants’
motion to dismiss the superseded first amended complaint and the resulting dismissal of
the case because the timely filed second amended complaint mooted the motion to dismiss
targeted at Plaintiff's first amended complaint, which was no longer in effect). Here,
Defendant filed its original counterclaims on November 4, 2020, see Cross-Compl., which
Plaintiff responded to with the instant motion to dismiss filed on November 19, 2020, see
ECF No. 12. FRCP 15(a)(1) allows a party to amend its pleading once as a matter of course
within 21 days of serving the original pleading, or “[i]f the pleading is one to which a
responsive pleading is required, 21 days after service of a responsive pleading or 21 days
after service of a motion under Rule 12(b), whichever is earlier.” Thus, in response to
Plaintiff's motion to dismiss the counterclaims, Defendant filed its Amended
Counterclaims, on December 7, 2020. ECF No. 18. Because Defendant filed the Amended
Counterclaims within 21 days of Plaintiff filing the Motion to Dismiss the original
Counterclaims, FRCP 15{a) allowed Defendant to amend the Counterclaims “as of course,”
or without leave of court, thereby mooting Plaintiff's Motion to Dismiss. See, e.g., Apollo
Enter. Sols., Inc. v. Lantern Credit, LLC, No. 17-cv-02331-AB-JCX, 2018 WL 437472, at
*1 (C.D. Cal. Jan. 16, 2018) (noting that the defendant “subsequently filed its First
Amended Counterclaims on May 5, 2017, mooting Apollo’s initial motion to dismiss”).

In sum, Plaintiff's Motion to Dismiss sought to dismiss Defendant’s original
counterclaims, filed on November 4, 2020, see Cross-Compl., which are no longer

operative due to Defendant’s filing of the Amended Counterclaims, on December 7, 2020,

-52-

 

 

3:20-cv-02167-BEN-BLM

 
Oo Oo SDA UU FP WwW NY FH

BOBO ORDO ee

ase 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1501 Page 53 of 54

see ECF No. 18. Thus, granting Defendant’s Motion to Dismiss would have no effect
within the confines of this case. See, e.g., Tur v. YouTube, Inc., 562 F.3d 1212, 1214 (9th
Cir. 2009) (“[A]n issue is moot when deciding it would have no effect within the confines
of the case itself.”).

C. ‘ Plaintiff’s Objections to Defendant’s Notices of Supplemental Authority

Plaintiff objects to Defendant’s Notices of Supplemental Authority, ECF Nos. 28,
29, which provided the Court with opinions from Chief Judge Dana Sabraw in Ameranth,
Inc. v. Domino’s Pizza, Inc., No. 12-cv-0733-DMS-WVG, 2021 WL 409725, at *1 (S.D.
Cal. Feb. 5, 2021), finding this case exceptional for purposes of 35 U.S.C. § 285. Plaintiff
objects to these notices, and the orders attached to them, as “not relevant to the controlling
legal issues.” ECF No. 30 at 2:12-17. The Court agrees and disregards these notices in its
consideration of the Motions. The orders provided to the Court have nothing to do with
the jurisdictional issues before the Court.
V. CONCLUSION

Plaintiff argues that “[t]his is a garden variety state law action for breach of
ChowNow’s contractual duty to pay royalties to Ameranth under a written license
agreement,” so “fijt belongs in San Diego County Superior Court, the venue in which
Ameranth properly filed the complaint. Mot. at 24:9-12. Plaintiff accuses Defendant of
attempting “to make a federal case out of this suit on several grounds, none of which are
well-taken” because Plaintiff's “causes of action include no federal claims and do not
depend upon determination of any patent law or other federal issues, and therefore provide
no basis for removal.” Mot. at 24:13-16. However, because the Agreements self-
terminated, they provide no defense to a claim by Ameranth for infringement from the date
of termination (.e., October 30, 2018) onwards. Further, the plain language of the
Agreements shows royalties are due dependent on whether ChowNow practices the
Licensed Patents, requiring the Court to determine the claims of the Licensed Patents as
well as their validity. Finally, Plaintiff argues that Defendants’ “cross-complaints for

declaratory relief of invalidity are likewise defective because [Defendant] never provided

-53-

 

 

3:20-¢v-02167-BEN-BLM

 
Ci

oOo fo ST DBD TF & BW He

BS NB BO RD ORD ORO mR ea eee

 

bSE 3:20-cv-02167-BEN-BLM Document 32 Filed 08/19/21 PagelD.1502 Page 54 of 54

Lear notice that it was challenging the validity of the patents prior to the initiation of this
lawsuit, and [Plaintiff] has unconditionally covenanted not to sue [Defendant] for royalties
or other fees for any period of time after the filing of the lawsuit.” Mot. at 24:21-26.
However, the Court has determined that ChowNow provided adequate Lear notice, and
Ameranth’s covenant not to sue for royalties does not address its desire or intent to sue for
patent infringement, which it has done in the past. Thus, a controversy exists sufficient to
create federal subject matter jurisdiction under the Declaratory Judgment Act.

Thus, for the above reasons, the Court: .

1. DENIES Plaintiff's Motion to (a) Dismiss the Cross-Complaint for (i) Failure
to State a Claim and (ii) Lack of Subject Matter Jurisdiction and (b) Remand to State Court,
ECF No. 12.

2. SUSTAINS Plaintiff's Objections to Defendant’s Notices of Supplemental
Authority.

3. Any response to Defendant’s Amended Counterclaims must be filed within
ten (10) days of this order.

IT ISSO ORDERED.

DATED: August ie 2021

  
  

  

Za)

\ Bex. ROGERK T. BENITEZ
nited Sta istrict Judge

54.

 

3:20-cv-02167-BEN-BLM

 
